Exhibit 10.1

 

EXECUTION COPY

 

U.S. $50,000,000

 

TERM LOAN CREDIT AGREEMENT

 

dated as of January 31, 2014

 

MICHIGAN ELECTRIC TRANSMISSION COMPANY, LLC

as the Borrower,

 

VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS

FROM TIME TO TIME PARTIES HERETO,

as the Lenders,

 

GOLDMAN SACHS BANK USA,
as the Administrative Agent,

 

and

 

GOLDMAN SACHS BANK USA,
as Sole Lead Arranger and Sole Bookrunner

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE 1 DEFINITIONS

1

1.1

Defined Terms

1

1.2

Accounting Terms; GAAP

12

1.3

Interpretation

13

 

 

 

ARTICLE 2 AMOUNT AND TERMS OF CREDIT

13

2.1

Commitments

13

2.2

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

14

2.3

Notice of Borrowing

14

2.4

Disbursement of Funds

14

2.5

Repayment of Loans; Evidence of Debt

15

2.6

Changes in Type of Loan

16

2.7

Pro Rata Borrowings

17

2.8

Interest and Fees

17

2.9

Interest Periods

18

2.10

Increased Costs, Illegality, etc.

19

2.11

Compensation

21

2.12

Change of Lending Office

22

2.13

Notice of Certain Costs

22

2.14

Defaulting Lenders

22

 

 

 

ARTICLE 3 [RESERVED]

23

 

 

ARTICLE 4 TERMINATION OF COMMITMENTS

23

4.1

Mandatory Termination of Commitments

23

 

 

 

ARTICLE 5 PAYMENTS

23

5.1

Voluntary Prepayments and Mandatory Prepayments

23

5.2

Method and Place of Payment

23

5.3

Net Payments

24

5.4

Computations of Interest and Fees

27

 

 

 

ARTICLE 6 CONDITIONS PRECEDENT

28

6.1

Conditions Precedent to Initial Effectiveness

28

 

 

 

ARTICLE 7 REPRESENTATIONS AND WARRANTIES

30

7.1

Organizational Status

30

 

i

--------------------------------------------------------------------------------


 

7.2

Capacity, Power and Authority

30

7.3

No Violation

31

7.4

Litigation

31

7.5

Governmental Approvals

31

7.6

True and Complete Disclosure

31

7.7

Financial Condition; Financial Statements

32

7.8

Tax Returns and Payments

32

7.9

Environmental Matters

32

7.10

Properties

33

7.11

Pension and Welfare Plans

33

7.12

Regulations U and X

33

7.13

Investment Company Act

33

7.14

Sanctions Laws and Regulations

33

7.15

No Material Adverse Change

34

7.16

Deemed Repetition of Representations and Warranties

34

 

 

 

ARTICLE 8 AFFIRMATIVE COVENANTS

34

8.1

Information Covenants

34

8.2

Books, Record and Inspections

37

8.3

Maintenance of Insurance

37

8.4

Payment of Taxes

37

8.5

Organizational Existence

37

8.6

Compliance with Statutes, Obligations, etc.

38

8.7

Good Repair

38

8.8

Transactions with Affiliates

38

8.9

End of Fiscal Years; Fiscal Quarters

38

8.10

Use of Proceeds

39

8.11

Changes in Business

39

 

 

 

ARTICLE 9 NEGATIVE COVENANTS

39

9.1

Limitation on Liens

39

9.2

Limitation on Fundamental Changes

41

9.3

Limitation on Dividends

42

9.4

Debt to Capitalization Ratio

42

9.5

Limitation on Sale-Lease Back Transactions

42

9.6

Sanctions Laws and Regulations

42

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 10 EVENTS OF DEFAULT

43

10.1

Payments

43

10.2

Representations, etc.

43

10.3

Covenants

43

10.4

Default Under Other Agreements

43

10.5

Bankruptcy, etc.

44

10.6

Judgments

44

10.7

Change of Ownership

44

10.8

Pension Plans

45

10.9

Remedies

45

10.10

Remedies Cumulative

45

 

 

 

ARTICLE 11 THE ADMINISTRATIVE AGENT

46

 

 

ARTICLE 12 MISCELLANEOUS

49

12.1

Amendments and Waivers

49

12.2

Notices

50

12.3

No Waiver; Cumulative Remedies

52

12.4

Survival of Representations and Warranties

52

12.5

Payment of Expenses and Taxes

52

12.6

Successors and Assigns; Participations and Assignments

53

12.7

Replacements of Lenders under Certain Circumstances

57

12.8

Adjustments; Set-off

57

12.9

Marshalling; Payments Set Aside

59

12.10

Counterparts

59

12.11

Severability

59

12.12

Integration

59

12.13

Governing Law

59

12.14

Submission to Jurisdiction; Waivers

60

12.15

Acknowledgements

60

12.16

Waivers of Jury Trial

60

12.17

Confidentiality

61

12.18

Treatment of Loans

61

12.19

USA Patriot Act

62

12.20

No Fiduciary Duty

62

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

Schedule I

Commitments

Schedule II

Environmental Matters

Schedule III

Pension and Welfare Matters

Schedule IV

Outstanding Liens on Closing Date

 

EXHIBITS:

 

Exhibit A

Form of Notice of Borrowing

Exhibit B

Form of Notice of Continuation

Exhibit C

Form of Prepayment Notice

Exhibit D

Form of Closing Date Certificate

Exhibit E

Form of Compliance Certificate

Exhibit F

Form of Assignment and Assumption

 

iv

--------------------------------------------------------------------------------


 

TERM LOAN CREDIT AGREEMENT, dated as of January 31, 2014, among MICHIGAN
ELECTRIC TRANSMISSION COMPANY, LLC a Michigan limited liability company (the
“Borrower”), various financial institutions and other Persons from time to time
parties hereto as lenders (each a “Lender” and, collectively, the “Lenders”) and
GOLDMAN SACHS BANK USA, as administrative agent (in such capacity, the
“Administrative Agent”).

 

The Borrower has requested that the Lenders make senior term loans to it on the
date hereof in an aggregate principal amount of $50,000,000. The Lenders are
prepared to make such loans upon the terms and conditions hereof, and,
accordingly, the parties hereto agree as follows:

 

ARTICLE 1
DEFINITIONS

 

As used herein, the following terms shall have the meanings specified in this
Article 1 unless the context otherwise requires (it being understood that
defined terms in this Agreement shall include in the singular number the plural
and in the plural the singular):

 

1.1          Defined Terms.

 

“ABR” shall mean, for any day, a rate per annum equal to the greatest of (a) the
rate of interest (however designated) established by the Administrative Agent as
its prime rate in effect at its principal office in New York, New York, (b) the
Federal Funds Effective Rate in effect on such day plus 0.50% and (c) LIBOR for
a one month interest period on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1.00%.  Any change in the ABR due
to a change in any of the foregoing rates shall be effective as of the opening
of business on the effective date of such change in such rate.

 

“ABR Loan” shall mean each Loan bearing interest at the rate provided in
Section 2.8(a).

 

“Administrative Agent” shall have the meaning provided in the preamble to this
Agreement and shall include such other financial institution as may be appointed
as the successor administrative agent in the manner and to the extent described
in Article 11.

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

 

“Affiliate” shall mean, with respect to any Person, (a) any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with such Person, and (b) any other Person in which such Person
directly or indirectly through Subsidiaries has a 10% or greater equity
interest. A Person shall be deemed to control a Person if such Person possesses,
directly or indirectly, the power (i) to vote 10% or more of the Voting Stock
having ordinary voting power for the election of directors (or the equivalent)
of such other Person or (ii) to direct or cause the direction of the management
and policies of such other Person, whether through the ownership of Capital
Stock, by contract or otherwise.

 

“Agreement” shall mean this Term Loan Credit Agreement, as the same may be
amended, modified, supplemented, restated or replaced from time to time.

 

--------------------------------------------------------------------------------


 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its affiliated companies concerning
or relating to bribery or corruption, including, without limitation, the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder.

 

“Applicable Margin” shall mean, for any day, the applicable rate per annum of
1.00%  in the case of LIBOR Loans and 0.00% in the case of ABR Loans.

 

“Approved Fund” shall mean any Person (other than a natural person) that is or
will be engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by a Lender, an Affiliate of a
Lender or an entity or an Affiliate of an entity that administers or manages a
Lender.

 

“Arranger” shall mean Goldman Sachs Bank USA.

 

“Assignee” shall have the meaning provided in Section 12.6(b)(i).

 

“Assignment and Assumption” shall mean an assignment and assumption agreement
substantially in the form of Exhibit F hereto or otherwise in a form that is
reasonably satisfactory to the Administrative Agent and delivered by each
Assignee to the Administrative Agent pursuant to Section 12.6(b)(ii)(C).

 

“Assignment Effective Date” shall have the meaning provided in
Section 12.6(b)(iii).

 

“Attributable Value” shall mean, with respect to any Sale and Leaseback
Transaction, as of the time of determination, the lesser of (i) the sale price
of the property or assets so leased multiplied by a fraction the numerator of
which is the remaining portion of the base term of the lease included in such
Sale and Leaseback Transaction and the denominator of which is the base term of
such lease, and (ii) the total obligation (discounted to present value at the
rate of interest specified by the terms of such lease) of the lessee for rental
payments (other than amounts required to be paid on account of property taxes as
well as maintenance, repairs, insurance, water rates and other items which do
not constitute payments for property rights) during the remaining portion of the
base term of the lease included in such Sale and Leaseback Transaction.

 

“Authorized Officer”, as applied to any Person, shall mean the Chief Executive
Officer, the President, any Executive Vice-President, any Senior Executive Vice
President, any Senior Vice-President, the Chief Financial Officer, the
Treasurer, the Secretary or General Counsel of such Person or any other senior
officer of such Person designated as such in writing to the Administrative Agent
by such Person.

 

“Bankruptcy Code” shall have the meaning provided in Section 10.5.

 

“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to,

 

2

--------------------------------------------------------------------------------


 

approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Borrower” shall have the meaning provided in the recitals to this Agreement.

 

“Borrowing” shall mean the incurrence of one Type of Loan on a given date (or
resulting from conversions or continuations on a given date) and having, in the
case of LIBOR Loans, the same LIBOR Period (provided that ABR Loans incurred
pursuant to Section 2.10(b) shall be considered part of any related Borrowing of
LIBOR Loans).

 

“Business” shall have the meaning provided in Section 8.11.

 

“Business Day” shall mean (a) for all purposes other than as covered by clause
(b) below, any day excluding Saturday, Sunday and any day that shall be in the
City of New York a legal holiday or a day on which banking institutions are
authorized or required by law or other governmental actions to close, and
(b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, LIBOR Loans, any day that is a Business
Day described in clause (a) excluding any day that shall be in the City of
London a legal holiday or a day on which banking institutions are authorized or
required by law or other governmental actions to close.

 

“Capital Lease”, as applied to any Person, shall mean any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a finance lease obligation
on the balance sheet of that Person.

 

“Capital Stock” shall mean common shares, preferred shares or other equivalent
equity interests (howsoever designated) of capital stock of a corporation,
equity preferred or common interests or membership interests in a limited
liability company, limited or general partnership interests in a partnership or
any other equivalent of such ownership interest.

 

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person and its Subsidiaries, in each
case taken at the amount thereof accounted for as liabilities in accordance with
GAAP.

 

“Change of Ownership” shall mean and be deemed to have occurred if (i) any
person or group (within the meaning of the Securities and Exchange Act of 1934,
as amended, and the rules of the Securities and Exchange Commission thereunder)
shall become, directly or indirectly, the beneficial owner of capital stock
representing more than 35% of the ordinary voting power represented by the
issued and outstanding Voting Stock of Holdco; and/or (ii) Holdco ceases to own,
directly or indirectly, 100% of the Voting Stock of the Borrower; and/or (iii) a
majority of the incumbent directors of Holdco cease to be persons who were
either (x) directors of Holdco on the Closing Date or (y) new directors (such
persons being called herein

 

3

--------------------------------------------------------------------------------


 

“New Members”) appointed or nominated for election by one or more persons who
were members of the board of directors of Holdco on the Closing Date or who were
appointed or nominated by one or more such New Members whether or not they were
members on the Closing Date.

 

“Closing Date” shall mean January 31, 2014.

 

“Closing Date Certificate” shall have the meaning provided in Section 6.1(b).

 

“Code” shall mean the Internal Revenue Code of 1986, and the regulations
thereunder, in each case as amended, reformed or otherwise modified from time to
time.

 

“Commitment” shall mean, with respect to a Lender, the amount set forth on
Schedule I as such Lender’s “Commitment”.

 

“Commitment Percentage” shall mean, with respect to any Lender, the percentage
of the Total Commitment represented by such Lender’s Commitment as set forth on
Schedule I.  If the Total Commitments have terminated or expired, the Commitment
Percentages shall be determined based upon the outstanding Loans of such Lender,
as a percentage of the aggregate  outstanding principal balance of all Loans at
the time of determination.

 

“Compliance Certificate” shall have the meaning provided in Section 8.1(c).

 

“Confidential Information” shall have the meaning provided in Section 12.17.

 

“Control”, “Controls” and “Controlled”, when used with respect to any Person,
shall mean the power to direct the management and policies of such Person,
directly or indirectly, whether through ownership of Voting Stock, by contract
or otherwise.

 

“Controlled Group”, when used with respect to the Borrower, shall mean all
members of a controlled group of corporations and all members of a controlled
group of trades or businesses (whether or not incorporated) under common control
which, together with such Person, are treated as a single employer under
Section 414(b) or 414(c) of the Code or Section 4001 of ERISA.

 

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan.

 

“Credit Party” shall mean the Administrative Agent or any Lender.

 

“Debt to Capitalization Ratio” shall mean, with respect to the Borrower, as of
any date of determination, the ratio of (a) Total Debt for the Borrower as of
such date to (b) Total Capitalization for the Borrower as of such date.

 

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

 

4

--------------------------------------------------------------------------------


 

“Defaulting Lender” shall mean any Lender, as reasonably determined by the
Administrative Agent, that (a) has failed, within three (3) Business Days of the
date required to be funded or paid, to (i) fund any portion of its Loans or
(ii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the condition precedent, together with any applicable
default) has not been satisfied, (b) has notified the Borrower or any Credit
Party in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the condition precedent, together with
any applicable default) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three (3) Business Days after written request by
the Administrative Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations to fund Loans and other amounts under this Agreement, provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon the Administrative Agent’s receipt of such certification in form and
substance satisfactory to it, or (d) has become, or has a Parent that has
become, the subject of a Bankruptcy Event.

 

“Designated Person” shall mean a person or entity that (a) is named on the list
of  “Specially Designated Nationals” or “Blocked Persons” on the most current
list published by The Office of Foreign Assets Control of the United States
Department of the Treasury (“OFAC”) available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx or
as otherwise published from time to time or (b) is (x) an agency of the
government of a country, (y) an organization controlled by a country or (z) a
person resident in a country that is subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, as such program may be applicable
to such agency, organization or person or (c) otherwise the subject of any
current U.S. sanctions administered by OFAC.

 

“Dollars” and “$” shall mean lawful currency of the United States.

 

“Environmental Claims” shall mean, with respect to any Person, any and all
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, notices of non-compliance, investigations (other than internal
reports prepared by such Person or any of its Subsidiaries (a) in the ordinary
course of such Person’s business or (b) as required in connection with a
financing transaction or an acquisition or disposition of real estate) or
proceedings relating in any way to any Environmental Law or any permit issued,
or any approval given, under any such Environmental Law (hereinafter, “Claims”),
including (i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged

 

5

--------------------------------------------------------------------------------


 

injury or threat of injury to health, safety (with respect to Hazardous
Materials or conditions in the environment) or the environment.

 

“Environmental Law” shall mean any applicable federal, provincial, state,
foreign or local statute, law, rule, regulation, ordinance, code and rule of
common law now or hereafter in effect and in each case as amended, and any
binding judicial or administrative interpretation thereof, including any binding
judicial or administrative order, consent decree or judgment, relating to the
environment, human health or safety (with respect to Hazardous Materials or
conditions in the environment) or Hazardous Materials.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to Sections of ERISA also refer to any successor Sections thereto.

 

“Event of Default” shall have the meaning provided in Article 10.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day of such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

 

“Finance Parties” shall mean the Administrative Agent and the Lenders.

 

“F.R.S. Board” shall mean the Board of Governors of the Federal Reserve System
or any successor thereto.

 

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time, subject to Section 1.2.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

 

6

--------------------------------------------------------------------------------


 

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided that, the term “Guarantee
Obligations” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the Indebtedness in respect of which such Guarantee Obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith or, if the Guarantee Obligation is
expressly limited to a specified amount, such specified amount.

 

“Hazardous Material” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
exposure to which is prohibited, limited or regulated by any Governmental
Authority.

 

“Holdco” shall mean ITC Holdings Corp., a Michigan corporation.

 

“including” and “include” shall mean including without limiting the generality
of any description preceding such term, and, for purposes of this Agreement, the
parties hereto agree that the rule of ejusdem generis shall not be applicable to
limit a general statement, which is followed by or referable to an enumeration
of specific matters, to matters similar to the matters specifically mentioned.

 

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) the deferred purchase price of assets or services that in
accordance with GAAP would be classified as a liability on the balance sheet of
such Person, (c) the face amount of all letters of credit issued for the account
of such Person and, without duplication, all drafts drawn thereunder, (d) all
Indebtedness of a second Person secured by any Lien on any property owned by
such first Person, whether or not such Indebtedness has been assumed, (e) all
Capitalized Lease Obligations of such Person, (f) all existing payment
obligations of such Person under interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar agreements, (g) all existing
payment obligations of such Person under commodity future contracts and other

 

7

--------------------------------------------------------------------------------


 

similar agreements and (h) without duplication, all Guarantee Obligations of
such Person; provided that, Indebtedness shall not include current payables and
accrued expenses, in each case arising in the ordinary course of business.

 

“Lender” and “Lenders” shall have the respective meanings provided in the
preamble to this Agreement.

 

“LIBOR” shall mean, with respect to each LIBOR Period for each LIBOR Loan, a
rate per annum, expressed on the basis of a 360 day year, appearing on Reuters
Screen LIBOR01 Page (or on any successor or substitute page on such screen) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such LIBOR Period, as the rate for deposits in Dollars in the
London interbank market with a maturity comparable to such LIBOR Period.  In the
event that such rate does not appear on such page (or on any successor or
substitute page on such screen or otherwise on such screen), “LIBOR” shall be
determined by reference to such other comparable publicly available service for
displaying interest rates applicable to deposits in Dollars in the London
interbank market as may be selected by the Administrative Agent or, in the
absence of such availability, by reference to the rate at which deposits in
Dollars in amounts in same day funds comparable to the principal amount of the
applicable LIBOR Loan and for a maturity comparable to such LIBOR Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
LIBOR Period.

 

“LIBOR Loan” shall mean each Loan bearing interest at the rate provided in
Section 2.8(b).

 

“LIBOR Period” shall mean, with respect to a LIBOR Loan, the interest period
selected by the Borrower for such LIBOR Loan in accordance with Section 2.9.

 

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment by way of security, lien (statutory or other) or similar encumbrance
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement or any lease in the nature thereof).

 

“Loan” shall have the meaning provided in Section 2.1(a).

 

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrower
and its Subsidiaries taken as a whole that would materially adversely affect the
ability of the Borrower to perform its obligations under this Agreement.

 

“Maturity Date” shall mean February 2, 2015.

 

“METC First Mortgage Indenture” shall mean the First Mortgage Indenture, dated
as of December 10, 2003, between the Borrower and The Bank of New York Mellon
Trust Company, N.A. (f/k/a The Bank of New York Trust Company, N.A.) (as
successor to JPMorgan Chase Bank, N.A.), as Trustee, as the same may be amended,
supplemented or otherwise modified and in effect from time to time.

 

8

--------------------------------------------------------------------------------


 

“Minimum Borrowing Amount” shall mean $500,000.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

 

“Net Cash Proceeds” shall mean, in connection with any Specified Debt
Incurrence, the cash proceeds received by the Borrower or any Subsidiary from
such incurrence, net of attorneys’ fees, investment banking fees, accountants’
fees, underwriting discounts and commissions, escrows and other customary fees
and expenses actually incurred and paid in connection therewith and net of taxes
paid or reasonably estimated to be payable as a result thereof (after taking
into account any tax sharing arrangements).

 

“Net Tangible Assets” shall mean, at any date, the gross book value as shown by
the Borrower’s books of all its real and personal property (including any
regulatory or intangible assets includible in the Borrower’s transmission
rates), exclusive of licenses, patents, patent applications, copyrights,
trademarks, trade names, goodwill, experimental or organizational expense and
other like intangibles, treasury stock and unamortized debt discount and
expense, less the sum of: (i) all reserves for depreciation, obsolescence,
depletion and amortization of its properties as shown by the Borrower’s books
and all other proper reserves which in accordance with GAAP should be provided
in connection with the Borrower’s business; and (ii) all Indebtedness and other
liabilities of the Borrower other than (a) secured Indebtedness under the METC
First Mortgage Indenture, (b) reserves which have been deducted pursuant to
clause (i) above and (c) capital stock and surplus.

 

“Non-U.S. Lender” shall mean any Lender that is not a “United States person”, as
defined under Section 7701(a)(30) of the Code.

 

“Notice of Borrowing” shall mean the Notice of Borrowing provided pursuant to
Section 2.3(a), substantially in the form of Exhibit A.

 

“Notice of Continuation” shall have the meaning provided in Section 2.6(a).

 

“Organic Document” shall mean, relative to any Person, its articles or
certificate of incorporation, articles of organization, bylaws, certificate of
partnership, partnership agreement, certificate of formation, limited liability
agreement, operating agreement and all shareholder agreements, voting trusts and
similar arrangements applicable to any of such Person’s Capital Stock.

 

“Other Taxes” shall have the meaning provided in Section 12.5.

 

“Parent” shall mean, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Participant” shall have the meaning provided in Section 12.6(c)(i).

 

“Participant Register” shall have the meaning provided in Section 12.6(c)(i).

 

9

--------------------------------------------------------------------------------


 

“Pension Plan” shall mean a “pension plan”, as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
multiemployer plan as defined in Section 4001(a)(3) of ERISA), and to which the
Borrower or any corporation, trade or business that is, along with the Borrower,
a member of a Controlled Group, is a contributing employer or a sponsor.

 

“Permitted Liens” shall mean (a) Liens for taxes, assessments, customs duties or
governmental charges or claims not yet due or which are being contested in good
faith and by appropriate proceedings for which appropriate provisions have been
established in accordance with GAAP; (b) Liens in respect of property or assets
of the Borrower or any of its Subsidiaries imposed by law, such as carriers’,
warehousemen’s and or mechanics’ Liens, and other similar Liens arising in the
ordinary course of business and Liens arising under zoning laws and ordinances
and municipal bylaws and regulations, in each case so long as such Liens arise
in the ordinary course of business and do not individually or in the aggregate
have a Material Adverse Effect; (c) Liens arising from judgments or decrees in
circumstances not constituting an Event of Default under Section 10.6; (d) Liens
(other than those arising by Requirement of Law that are not permitted by clause
(a) of this definition) incurred or deposits made in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, performance and return-of-money bonds
and other similar obligations incurred in the ordinary course of business;
(e) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located; (f) easements,
rights-of-way, restrictive covenants or agreements, minor defects or
irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the business of the Borrower and its
Subsidiaries taken as a whole; (g) any interest or title of a lessor or secured
by a lessor’s interest under any lease permitted by this Agreement; (h) Liens
incurred by the licensing of trademarks by the Borrower or any of its
Subsidiaries to others in the ordinary course of business; and (i) leases or
subleases granted to others, not interfering in any material respect with the
business of the Borrower and its Subsidiaries taken as a whole.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

 

“Projections” shall have the meaning provided in Section 6.1(h).

 

“Real Estate” shall have the meaning provided in Section 8.1(e).

 

“Register” shall have the meaning provided in Section 12.6(b)(iv).

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, partners, employees,
agents and advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” shall mean, at any date, Lenders having or holding more than
50% of the outstanding principal amount of all Loans on such date.

 

“Requirement of Law” shall mean, as to any Person, the Organic Documents of such
Person, and any law, treaty, rule, regulation, guideline, policy or
determination of an arbitrator or

 

10

--------------------------------------------------------------------------------


 

a court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or assets or to which such Person or any
of its property or assets is subject and whether or not having the force of law.

 

“Revolving Credit Agreement” shall mean that certain Revolving Credit Agreement,
dated as of May 17, 2011, among the Borrower, the various financial institutions
and other persons from time to time referred to as “Lenders” therein, and
JPMorgan Chase Bank, N.A., as the Administrative Agent.

 

“Sale and Leaseback Transaction” shall have the meaning provided in Section 9.5.

 

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Solvent” shall mean, in reference to the Borrower, (i) the fair value of the
assets of the Borrower, at a fair valuation, will exceed its debts and
liabilities, subordinated, contingent or otherwise; (ii) the present fair
saleable value of the property of the Borrower will be greater than the amount
that will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the Borrower will be able to pay
its debts and liabilities, subordinated, contingent or otherwise, as such debts
and liabilities become absolute and matured; and (iv) the Borrower will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Closing Date.

 

“Specified Debt Incurrence” shall mean any incurrence of Indebtedness of the
type set forth in clause (a) of the definition thereof by the Borrower or any
Subsidiary other than (i) any Indebtedness owed to the Borrower or any of its
Subsidiaries and (ii) Indebtedness under the Revolving Credit Agreement.

 

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock or issued share capital of any
class or classes of such corporation shall have or might have voting power by
reason of the happening of any, contingency) is at the time owned by such Person
directly or indirectly through Subsidiaries and (b) any partnership,
association, joint venture or other entity in which such Person directly or
indirectly through Subsidiaries has more than a 50% equity interest and more
than a 50% voting interest at the time and (c) any other corporation,
partnership, joint venture or other entity (i) the accounts of which would be
consolidated with those of such Person in such Person’s consolidated financial
statements if such statements were prepared in accordance with GAAP and
(ii) that is controlled (as defined in clause (b) of the definition of such term
in the definition of the term “Affiliate”) by such Person. Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.

 

“Successor Borrower” shall have the meaning provided in Section 9.2(a).

 

11

--------------------------------------------------------------------------------


 

“Taxes” shall have the meaning provided in Section 5.3(a)(i).

 

“Total Capitalization” shall mean, as of any date of determination, the sum,
without duplication, of (a) Total Debt and (b) the total stockholders’ equity of
the Borrower as determined in accordance with GAAP; provided that the term
“Total Capitalization” shall exclude the non-cash effects of the March 31, 2006
FAS Statement titled “Employers’ Accounting for Defined Pension and
Postretirement Plans”.

 

“Total Commitment” shall mean the sum of the Commitments of all the Lenders,
which is $50,000,000 on the Closing Date.

 

“Total Debt” shall mean, as of any date of determination, (a) the sum, without
duplication, of (i) all Indebtedness of the Borrower and its Subsidiaries for
borrowed money outstanding on such date, (ii) all Capitalized Lease Obligations
of the Borrower and its Subsidiaries outstanding on such date and (iii) all
Indebtedness of the Borrower and its Subsidiaries of the types described in
clauses (b) and (d) of the definition of Indebtedness (but in the case of clause
(d), only to the extent such Indebtedness is assumed by the Borrower or any
Subsidiary), all calculated on a consolidated basis in accordance with GAAP and
to the extent reflected as Indebtedness on the consolidated balance sheet of the
Borrower in accordance with GAAP minus (b) the aggregate amount of cash held by
the Borrower and its Subsidiaries as at such date and included in the cash
accounts listed on the consolidated balance sheet of the Borrower and its
Subsidiaries and deposited with the Administrative Agent to the extent the use
thereof for application to payment of Indebtedness of the Borrower and its
Subsidiaries is not prohibited by law or any contract to which the Borrower or
any of its Subsidiaries is a party (but in each case excluding equity securities
that are mandatorily redeemable 91 or more days after the Maturity Date and that
are classified as hybrid securities by Moody’s and/or S&P).

 

“Type” shall mean as to any Loan, its nature as an ABR Loan or a LIBOR Loan.

 

“United States” and “US” shall mean the United States of America.

 

“USA PATRIOT Act” has the meaning specified in Section 12.19.

 

“Voting Stock” shall mean Capital Stock of a Person which carries voting rights
or the right to Control such Person under any circumstances; provided that
Capital Stock which carries the right to vote or Control conditionally upon the
happening of an event shall not be considered Voting Stock until the occurrence
of such event and then only during the continuance of such event.

 

“Welfare Plan” shall mean a “welfare plan”, as such term is defined in
Section 3(1) of ERISA.

 

1.2                               Accounting Terms; GAAP.

 

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in

 

12

--------------------------------------------------------------------------------


 

GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.  Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein, (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof and (iii) without giving
effect to any changes in GAAP occurring after the Closing Date, the effect of
which would be to cause leases in effect as of September 30, 2013 and treated as
operating leases under GAAP as of September 30, 2013 to be reclassified as
capital leases under GAAP, provided that this clause (iii) shall only apply to
the extent of the lesser of (x) the actual annual amount of such operating
leases and (y) $500,000 annually (and any excess in excess of such minimum
amount shall be included as capital leases).

 

1.3                               Interpretation.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Unless the context requires otherwise all
references herein to Sections and Schedules shall be construed to refer to
Sections of, and Schedules to, this Agreement.

 

ARTICLE 2
AMOUNT AND TERMS OF CREDIT

 

2.1                               Commitments.

 

(a)                                 Subject to and upon the terms and conditions
herein set forth, each Lender severally agrees to make a term loan (each a
“Loan” and, collectively, the “Loans”) to the Borrower, on the Closing Date,
which Loans (i) may, at the option of the Borrower, be incurred and maintained
as, and/or converted into, ABR Loans or LIBOR Loans and (ii) may be repaid in
accordance with the provisions hereof and shall be repaid in full on the
Maturity Date.  Amounts repaid or prepaid in respect of the Loans may not be
reborrowed.

 

(b)                                 The Borrower shall use the proceeds from the
Loans for the repayment of indebtedness under the Revolving Credit Agreement, to
pay fees and expenses incurred in connection with this Agreement and for general
corporate purposes of the Borrower and its Subsidiaries.

 

13

--------------------------------------------------------------------------------


 

2.2                               Minimum Amount of Each Borrowing; Maximum
Number of Borrowings.

 

The aggregate principal amount of each Borrowing of Loans shall be in a multiple
of $100,000 and shall not be less than the Minimum Borrowing Amount. More than
one Borrowing may occur on any date; provided that at no time shall there be
outstanding more than four (4) Borrowings of LIBOR Loans under this Agreement.

 

2.3                               Notice of Borrowing. (a)       To request the
Loans to be made hereunder on the Closing Date, the Borrower shall give the
Administrative Agent at an office of the Administrative Agent set forth for the
Administrative Agent in Section 12.2(a)(ii), (i) the written Notice of Borrowing
(including an electronic writing) prior to 12:00 Noon (New York time) at least
two Business Days prior to the proposed day of the Borrowing of LIBOR Loans and
(ii) the written Notice of Borrowing (including an electronic writing) prior to
12:00 Noon (New York time) on the Business Day prior to the proposed day of the
Borrowing of ABR Loans. Such Notice of Borrowing shall be irrevocable and shall
specify (i) the aggregate principal amount of the Loans to be made pursuant to
such Borrowing, (ii) the date of Borrowing (which shall be a Business Day),
(iii) whether the Borrowing shall consist of ABR Loans or LIBOR Loans, (iv) if
such Borrowing shall consist of LIBOR Loans, the LIBOR Period to be initially
applicable thereto and (v) the number and location of the account to which funds
are to be disbursed. The Administrative Agent shall promptly give each Lender
written notice (or telephonic notice promptly confirmed in writing) of the
matters covered by the Notice of Borrowing.

 

(b)                                 Without in any way limiting the obligation
of the Borrower to confirm in writing any notice it may give hereunder by
telephone, the Administrative Agent may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the Administrative Agent in good faith to be from an Authorized Officer of
the sole manager of the Borrower. In each such case the Borrower hereby waives
the right to dispute the Administrative Agent’s record of the terms of any such
telephonic notice.

 

2.4                               Disbursement of Funds.

 

(a)                                 No later than 12:00 Noon (New York time) on
the Closing Date, each Lender will make available its pro rata portion of the
Borrowing requested to be made on such date in an amount equal to its Commitment
in the manner provided below.

 

(b)                                 Each Lender shall make available all amounts
it is to fund under the Borrowing on the Closing Date in immediately available
funds to the Administrative Agent at an office of the Administrative Agent from
time to time notified by the Administrative Agent to the Lenders (but initially
the office set forth for the Administrative Agent in Section 12.2(a)(ii)), and
the Administrative Agent will make available to the Borrower by depositing such
funds as specified in the Notice of Borrowing, the aggregate of the amounts so
made available. Unless the Administrative Agent shall have been notified by any
Lender prior to the Closing Date that such Lender does not intend to make
available to the Administrative Agent its portion of the Borrowing to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date, and the
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the Borrower a
corresponding amount.  If such corresponding amount

 

14

--------------------------------------------------------------------------------


 

is not in fact made available to the Administrative Agent by such Lender and the
Administrative Agent has made available same to the Borrower, the Administrative
Agent shall be entitled to recover such corresponding amount from such Lender.
If such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent. The Administrative Agent shall also be
entitled to recover from such Lender or the Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
at the Federal Funds Effective Rate or (ii) if paid by the Borrower, the
then-applicable rate of interest, calculated in accordance with Section 2.8, for
the respective Loans.

 

(c)                                  Nothing in this Section 2.4 shall be deemed
to relieve any Lender from its obligation to fulfill its commitments hereunder
or to prejudice any rights that the Borrower may have against any Lender as a
result of any default by such Lender hereunder (it being understood, however,
that no Lender shall be responsible for the failure of any other Lender to
fulfill its commitments hereunder).

 

2.5                               Repayment of Loans; Evidence of Debt.

 

(a)                                 The Borrower shall, for the benefit of the
Lenders, on the Maturity Date, repay to the Administrative Agent the then-unpaid
Loans.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the Indebtedness of
the Borrower to the appropriate lending office of such Lender resulting from the
Loan made by such lending office of such Lender from time to time, including the
amounts and currency of principal and interest payable and paid to such lending
office of such Lender from time to time under this Agreement.

 

(c)                                  The Administrative Agent shall maintain the
Register pursuant to Section 12.6, and a sub-account for each Lender, in which
Register and sub-accounts (taken together) shall be recorded (i) the amount of
each Loan made hereunder, the Type of each Loan made and the LIBOR Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder from
the Borrower and each Lender’s share thereof.

 

(d)                                 The entries made in the Register and
accounts and subaccounts maintained pursuant to paragraphs (b) and (c) of this
Section shall, to the extent permitted by applicable law, be prima facie
evidence of the existence and amounts of the obligations of the Borrower therein
recorded; provided that the failure of any Lender or the Administrative Agent to
maintain such account, such Register or such subaccount, as applicable, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement. In the event that there is an
inconsistency between the accounts maintained by a Lender pursuant to
Section 2.5(b)

 

15

--------------------------------------------------------------------------------


 

and the Register maintained by the Administrative Agent pursuant to
Section 12.6, the said Register shall prevail.

 

(e)                                  All payments to be made by the
Administrative Agent to any Lender hereunder shall be made in accordance with
the payment instructions of such Lender set forth on the signature page of such
Lender hereunder or, if such Lender is an Assignee, set forth in the Assignment
and Assumption of such Lender.

 

(f)                                   Any Lender may request that Loans made by
it be evidenced by a promissory note.  In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent.
 Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 12.6) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

2.6                               Changes in Type of Loan.

 

(a)                                 The Borrower shall have the option on any
Business Day to convert all or a portion equal to at least the Minimum Borrowing
Amount of the outstanding principal amount of Loans made to the Borrower of one
Type into a Borrowing or Borrowings of another permitted Type or to continue the
outstanding principal amount of any LIBOR Loans as LIBOR Loans for an additional
LIBOR Period; provided that (i) no partial continuation of LIBOR Loans shall
reduce the outstanding principal amount of LIBOR Loans made pursuant to a single
Borrowing to less than the Minimum Borrowing Amount, (ii) ABR Loans may not be
converted into LIBOR Loans, if a Default or Event of Default is in existence on
the date of the proposed conversion and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such conversion, (iii) LIBOR Loans may not be continued as LIBOR Loans for an
additional LIBOR Period if a Default or Event of Default is in existence on the
date of the proposed continuation and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such continuation, (iv) no LIBOR Period in excess of one month may be selected
for any LIBOR Loan if a Default or Event of Default is in existence on the date
of the proposed continuation and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
longer LIBOR Period, (v) Borrowings resulting from continuations or conversions
pursuant to this Section 2.6 shall be limited in number as provided in
Section 2.2 and (vi) the outstanding principal amount of a Loan of one Type may
not be converted into a Borrowing of another permitted Type until the end of the
current LIBOR Period for such Loan. Each such continuation or conversion shall
be effected by the Borrower by giving the Administrative Agent at the location
set forth in Section 12.2 prior to 12:00 Noon (New York time) at least three
Business Days’ prior written notice substantially in the form of Exhibit B (or
telephonic notice promptly confirmed in writing) (each a “Notice of
Continuation”) specifying the Loans to be so continued or converted, the Type of
Loans to be continued or converted into and, if such Loans are to be converted
or continued as LIBOR Loans, the LIBOR Period to be initially applicable
thereto. The Administrative Agent shall give each Lender notice as promptly as
practicable of

 

16

--------------------------------------------------------------------------------


 

any such proposed continuation or conversion affecting any of its Loans. This
Section 2.6 shall not be construed to permit the Borrower to change the currency
of any Borrowing.

 

(b)                                 If any Default or Event of Default is in
existence at the time of any proposed continuation of any LIBOR Loans and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such continuation, such LIBOR Loans shall be
automatically converted on the last day of the current LIBOR Period into ABR
Loans.

 

(c)                                  If upon the expiration of any LIBOR Period,
the Borrower has failed to elect a new LIBOR Period to be applicable thereto as
provided in paragraph (a) above, the Borrower shall be deemed to have elected to
convert such Borrowing of LIBOR Loans, as the case may be, into a Borrowing of
ABR Loans, as the case may be, effective as of the expiration date of such
current LIBOR Period.

 

2.7                               Pro Rata Borrowings.

 

The Borrowing of Loans under this Agreement shall be made by the Lenders pro
rata on the basis of their respective Commitment Percentages. It is understood
that no Lender shall be responsible for any default by any other Lender in its
obligation to make Loans hereunder and that each Lender shall be obligated to
make the Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to fulfill its commitments hereunder.

 

2.8                               Interest and Fees.

 

(a)                                 The unpaid principal amount of each ABR Loan
shall bear interest from the date of the Borrowing thereof until maturity
(whether by acceleration or otherwise and both before and after default and
judgment) at a rate per annum that shall at all times be equal to the Applicable
Margin for ABR Loans plus the ABR in effect from time to time.

 

(b)                                 The unpaid principal amount of each LIBOR
Loan shall bear interest from the date of the Borrowing thereof until maturity
(whether by acceleration or otherwise and both before and after default and
judgment) at a rate per annum that shall at all times be equal to the Applicable
Margin for LIBOR Loans plus the relevant LIBOR.

 

(c)                                  If all or a portion of (i) the principal
amount of any Loan or (ii) any interest thereon or fees payable hereunder shall
not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum that is
(x) in the case of overdue principal, equal to the rate that would otherwise be
applicable thereto plus, to the extent permitted by applicable law, 2.00% (after
as well as before maturity and judgment), (y) in the case of any overdue
interest with respect to any Loan, equal to the rate of interest applicable to
such Loan plus, to the extent permitted by applicable law, 2.00%, or (z) in the
case of any overdue fees or other amounts owing hereunder, equal to the rate of
interest then applicable to Loans maintained as ABR Loans plus 2.00%, in each
case from and including the date of such non-payment to but excluding the date
on which such amount is paid in full (after as well as before maturity and
judgment). All interest payable pursuant to this Section 2.8(c) shall be payable
upon demand.

 

17

--------------------------------------------------------------------------------


 

(d)                                 Interest on each Loan shall accrue from and
including the date such Loan is made to but excluding the date of any repayment
thereof and shall, except as otherwise provided pursuant to Section 2.8(c), be
payable (i) in respect of each ABR Loan, quarterly in arrears on the last
Business Day of each of March, June, September and December (for the three-month
period (or portion thereof) ended on such day), (ii) in respect of each LIBOR
Loan, on the last day of each LIBOR Period applicable thereto and, in the case
of a LIBOR Period in excess of three months, on each date occurring at
three-month intervals after the first day of such LIBOR Period and (iii) in
respect of each Loan on any payment or prepayment (on the amount paid or
prepaid), at maturity (whether by acceleration or otherwise) and, after such
maturity, on demand.

 

(e)                                  All computations of interest hereunder
shall be made in accordance with Section 5.4.

 

(f)                                   The Administrative Agent, upon determining
the interest rate for any Borrowing of LIBOR Loans, shall promptly notify the
Borrower and the Lenders thereof. Each such determination shall, absent clearly
demonstrable error, be final and conclusive and binding on all parties hereto.

 

2.9                               Interest Periods.

 

At the time the Borrower gives the Notice of Borrowing or a Notice of
Continuation in respect of the making of, or conversion into or continuation as,
a Borrowing of LIBOR Loans prior to 12:00 Noon (New York time) on the third
Business Day prior to the applicable date of making or conversion or
continuation of such LIBOR Loans, the Borrower shall have the right to elect by
giving the Administrative Agent written notice of (or telephonic notice promptly
confirmed in writing) the LIBOR Period applicable to such Borrowing, which LIBOR
Period shall, at the option of the Borrower, be one week or one, two, three or
six months. Notwithstanding anything to the contrary contained above:

 

(a)                                 the initial LIBOR Period for any Borrowing
of LIBOR Loans shall commence on the date of such Borrowing (including the date
of any conversion from a Borrowing of ABR Loans) and each LIBOR Period occurring
thereafter in respect of such Borrowing shall commence on the day on which the
next preceding LIBOR Period expires;

 

(b)                                 if any LIBOR Period relating to a Borrowing
of LIBOR Loans begins on the last Business Day of a calendar month or begins on
a day for which there is no numerically corresponding day in the calendar month
at the end of such LIBOR Period, such LIBOR Period shall end on the last
Business Day of the calendar month at the end of such LIBOR Period;

 

(c)                                  if any LIBOR Period would otherwise expire
on a day that is not a Business Day, such LIBOR Period shall expire on the next
succeeding Business Day; provided that if any LIBOR Period in respect of a LIBOR
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such LIBOR
Period shall expire on the next preceding Business Day; and

 

18

--------------------------------------------------------------------------------


 

(d)                                 the Borrower shall not be entitled to elect
any LIBOR Period in respect of any LIBOR Loan if such LIBOR Period would extend
beyond the Maturity Date.

 

2.10                        Increased Costs, Illegality, etc.

 

(a)                                 In the event that the Administrative Agent
or any Lender shall have reasonably determined (which determination shall,
absent clearly demonstrable error, be final and conclusive and binding upon all
parties hereto):

 

(i)                                     on any date for determining LIBOR for a
Borrowing of LIBOR Loans for any LIBOR Period that by reason of any changes
arising on or after the date hereof affecting the London interbank market
(x) deposits in Dollars in the principal amounts of the Loans comprising such
Borrowing are not readily available to such Lender in the London interbank
market or (y) adequate and fair means do not exist for ascertaining the
applicable interest rate on the basis provided for in the definition of LIBOR;
or

 

(ii)                                  at any time, that the Administrative Agent
or such Lender shall incur increased costs or reductions in the amounts received
or receivable hereunder with respect to any Loans (other than any such increase
or reduction attributable to (A) Taxes, (B) Other Taxes, (C) taxes excluded by
Section 5.3(a)(i) or Section 5.3(a)(ii) or (D) taxes excluded by Section 5.3(b))
because of (x) any change since the date hereof in any applicable law,
governmental rule, regulation, guideline or order (or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, guideline or order), such as, for example, but
not limited to, a change in official reserve requirements (including any reserve
requirements specified under regulations issued from time to time by the F.R.S.
Board and then applicable to assets or liabilities consisting of and including
“Eurocurrency Liabilities” as therein defined or the imposition of any tax on
the Administrative Agent or any Lender on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto), and/or (y) with respect to LIBOR
Loans only, other circumstances affecting the London interbank market; or

 

(iii)                               at any time, that the making or continuance
of any LIBOR Loan has become unlawful by compliance by such Lender in good faith
with any law, governmental rule, regulation, guideline or order (or would
conflict with any such governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or has become impracticable as a result of a contingency occurring
after the date hereof that materially and adversely affects the London interbank
market;

 

then, and in any such event, the Administrative Agent or such Lender shall
within a reasonable time thereafter give notice (if by telephone confirmed in
writing) to the Borrower and, as the case may be, to the Administrative Agent of
such determination (which notice the Administrative Agent shall promptly
transmit to each of the other Lenders). Thereafter (x) in the case of clause
(i) above, LIBOR Loans shall no longer be available from such Lender (and such
Lender’s obligation to make such Loans shall be suspended) until such time as
such Lender notifies the Administrative Agent, the Borrower and the Lenders that
the circumstances giving rise to such

 

19

--------------------------------------------------------------------------------


 

notice by the Administrative Agent no longer exist (which notice such Lender
agrees to give at such time when such circumstances no longer exist), and the
Notice of Borrowing or any Notice of Continuation given by the Borrower with
respect to LIBOR Loans that have not yet been incurred shall be deemed, with
respect to such Lender only, to be the Notice of Borrowing or a Notice of
Continuation for ABR Loans, (y) in the case of clause (ii) above, the Borrower
shall pay to the Administrative Agent or such Lender, within five (5) days after
receipt of written demand therefor, such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender in its reasonable discretion shall determine) as shall be
required to compensate the Administrative Agent or such Lender for such
increased costs or reductions in amounts receivable hereunder (it being agreed
that a written notice as to the additional amounts owed to the Administrative
Agent or such Lender, showing in reasonable detail the basis for the calculation
thereof, submitted to the Borrower by the Administrative Agent or such Lender
shall, absent clearly demonstrable error, be final and conclusive and binding
upon all parties hereto, provided that the determination of such additional
amounts shall be made in good faith (and not on an arbitrary or capricious
basis) and consistent with similarly situated customers of the applicable Lender
(after consideration of such factors as such Lender then reasonably determines
to be relevant)) and (z) in the case of clause (iii) above, the Borrower shall
take one of the actions specified in Section 2.10(b) as promptly as possible
and, in any event, within the time period required by law.

 

(b)                                 At any time that any LIBOR Loan is affected
by the circumstances described in Section 2.10(a)(ii) or 2.10(a)(iii), the
Borrower may (and in the case of a LIBOR Loan affected pursuant to
Section 2.10(a)(iii) shall) either (i) if the affected LIBOR Loan is then being
made pursuant to a Credit Event or Borrowing by way of conversion into a LIBOR
Loan, cancel said Credit Event or Borrowing by giving the Administrative Agent
telephonic notice (confirmed promptly in writing) thereof on the same date that
the Borrower was notified by a Lender pursuant to Section 2.10(a)(ii) or
2.10(a)(iii), or (ii) if the affected LIBOR Loan is then outstanding, upon at
least three Business Days notice to the Administrative Agent, require the
affected Lender to convert each such LIBOR Loan into an ABR Loan; provided that
if more than one Lender is affected at any time, then all affected Lenders must
be treated in the same manner pursuant to this Section 2.10(b).

 

(c)                                  If, after the date hereof, the adoption of
any applicable law, rule or regulation regarding capital adequacy or liquidity
requirements, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, or compliance by a Lender
or its parent with any request or directive made or adopted after the date
hereof regarding capital adequacy or liquidity requirements (whether or not
having the force of law) of any such Governmental Authority, has or would have
the effect of reducing the rate of return on such Lender’s or its parent’s
capital or assets as a consequence of such Lender’s commitments or obligations
hereunder to a level below that which such Lender or its parent could have
achieved but for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s or its parent’s policies with respect to capital
adequacy and liquidity requirements), then within five (5) days after written
demand (as described below) by such Lender (with a copy to the Administrative
Agent), the Borrower shall pay to such Lender such additional amount or amounts
as will compensate such Lender or its parent for such reduction, it being
understood and agreed, however, that a Lender shall not be entitled to such
compensation as a result of such Lender’s compliance with, or pursuant to any
request or directive to comply with, any such law,

 

20

--------------------------------------------------------------------------------


 

rule or regulation as in effect on the date hereof. Each Lender, upon
determining that any additional amounts will be payable pursuant to this
Section 2.10(c) (provided that such determination of additional amounts shall be
made in good faith (and not on an arbitrary or capricious basis) and consistent
with similarly situated customers of the applicable Lender (after consideration
of such factors as such Lender then reasonably determines to be relevant)), will
give prompt written notice thereof to the Borrower, which notice shall set forth
in reasonable detail the basis of the calculation of such additional amounts (it
being agreed that a written notice as to the additional amounts owed to the
Administrative Agent or such Lender, showing in reasonable detail the basis for
the calculation thereof, submitted to the Borrower by the Administrative Agent
or such Lender shall, absent clearly demonstrable error, be final and conclusive
and binding upon all parties hereto, provided that the determination of such
additional amounts shall be made in good faith (and not on an arbitrary or
capricious basis) and consistent with similarly situated customers of the
applicable Lender (after consideration of such factors as such Lender then
reasonably determines to be relevant), although the failure to give any such
notice shall not, subject to Section 2.13, release or diminish the Borrower’s
obligations to pay additional amounts pursuant to this Section 2.10(c) upon
receipt of such notice.

 

(d)                                 For purposes of this Section 2.10, and
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, requirements,
guidelines and directives thereunder or issued in connection therewith or in
implementation thereof and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case shall be deemed to have been enacted, adopted and issued
after the date hereof, regardless of the date enacted, adopted, issued or
implemented.

 

Subject to Section 2.13, the provisions of this Section 2.10 shall survive the
repayment of the Loans and all other amounts payable hereunder.

 

2.11                        Compensation.

 

If (a) any payment of principal of any LIBOR Loan, or any continuation of any
LIBOR Loan, is made by the Borrower (or a replacement Lender in the case of
Section 12.7) to or for the account of a Lender other than on the last day of
the LIBOR Period pursuant to Section 2.5, 2.6, 2.10, 5.1 or 12.7, as a result of
acceleration of the maturity of the Loans pursuant to Article 10 or for any
other reason, (b) any Borrowing of LIBOR Loans is not made as a result of a
withdrawn Notice of Borrowing, (c) any ABR Loan is not converted into a LIBOR
Loan as a result of a withdrawn Notice of Continuation, (d) any LIBOR Loan is
not continued as a LIBOR Loan as a result of a withdrawn Notice of Continuation
or (e) any prepayment of principal of any LIBOR Loan is not made as a result of
a withdrawn notice of prepayment pursuant to Section 5.1(a), the Borrower shall,
after receipt of a written request by such Lender (which request shall set forth
in reasonable detail the basis for requesting such amount), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that such
Lender may reasonably incur as a result of such payment, failure to convert,
failure to continue or failure to prepay, including any loss, cost or expense
(excluding loss of anticipated profits) actually incurred by reason of the
liquidation or

 

21

--------------------------------------------------------------------------------


 

reemployment of deposits or other funds acquired by any Lender to fund or
maintain such LIBOR Loan.

 

2.12                        Change of Lending Office.

 

If any Lender requests compensation under Section 2.10, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.3, then such
Lender shall, if requested by the Borrower, use reasonable efforts to designate
a different lending office for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.10 or 5.3, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

2.13                        Notice of Certain Costs.

 

Notwithstanding anything in this Agreement to the contrary, to the extent any
notice required by Section 2.10, 2.11 or 5.3 is given by the Administrative
Agent or any Lender more than 180 days after the Administrative Agent or such
Lender has knowledge (or should have had knowledge) of the occurrence of the
event giving rise to the additional cost, reduction in amounts, loss, tax or
other additional amounts described in such Sections (provided that no Lender
shall be deemed to have knowledge of any such event referred to in
Section 2.10(d) prior to the incurrence of any such additional cost, reduction
in amounts, loss, tax or other additional amounts), then the Administrative
Agent or such Lender shall not be entitled to compensation under Section 2.10,
2.11 or 5.3, as the case may be, for any such amounts incurred or accruing prior
to the giving of such notice.

 

2.14                        Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then, for so long as such Lender is a Defaulting
Lender, the Commitment and Loans of such Defaulting Lender shall not be included
in determining whether all Lenders or the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 12.1; provided, that this limitation shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender affected
thereby.

 

22

--------------------------------------------------------------------------------


 

ARTICLE 3

[RESERVED].

 

ARTICLE 4

TERMINATION OF COMMITMENTS

 

4.1                               Mandatory Termination of Commitments.

 

The Total Commitment shall terminate at the earlier to occur of (a) 5:00 p.m.
(New York time) on the Closing Date and (b) the making of the Loans hereunder.

 

ARTICLE 5

PAYMENTS

 

5.1                               Voluntary Prepayments and Mandatory
Prepayments.

 

(a)                                 The Borrower shall have the right to prepay
any Borrowing, without premium or penalty, in whole or in part at any time and
from time to time. Such prepayment of Loans shall be subject to the following
conditions: (i) the Borrower shall give the Administrative Agent written notice
substantially in the form of Exhibit C (or telephonic notice promptly confirmed
in writing) of its intent to make such prepayment, the amount of such prepayment
and (in the case of LIBOR Loans) the specific Borrowing(s) to be prepaid, which
notice shall be given by the Borrower no later than 10:00 a.m. (New York time)
three Business Days prior to the date of such prepayment and shall promptly be
transmitted by the Administrative Agent to each of the Lenders; (ii) each
partial prepayment of Loans shall be in an amount that is a multiple of $100,000
and in an aggregate principal amount of at least $5,000,000; provided that no
partial prepayment of LIBOR Loans made pursuant to a single Borrowing shall
reduce the outstanding LIBOR Loans made pursuant to such Borrowing to an amount
less than the Minimum Borrowing Amount for LIBOR Loans; and (iii) any prepayment
of LIBOR Loans pursuant to this Section 5.1(a) on any day other than the last
day of a LIBOR Period applicable thereto shall be subject to compliance by the
Borrower with the applicable provisions of Section 2.11. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing.

 

(b)                                 Not later than the fifth (5th) Business Day
following the receipt by the Borrower or a Subsidiary of any Net Cash Proceeds
from any Specified Debt Incurrence occurring on or after the Closing Date, the
Borrower shall prepay the Loans in an aggregate amount equal to 100% of the
amount of such Net Cash Proceeds.  The Borrower shall notify the Administrative
Agent of the expected occurrence of any Specified Debt Incurrence at least two
Business Days prior to the consummation of such Specified Debt Incurrence and
such notice shall be accompanied by a reasonably detailed calculation of the
expected Net Cash Proceeds thereof.  Promptly following receipt of such notice,
the Administrative Agent shall advise the Lenders of the contents of such
notice, including the expected Net Cash Proceeds specified therein.

 

5.2                               Method and Place of Payment.

 

(a)                                 Except as otherwise specifically provided
herein, all payments to be made by the Borrower under this Agreement shall be
made, without set-off, counterclaim or deduction of any kind, to the
Administrative Agent for the ratable account of all the Lenders not later than
12:00 Noon (New York time) on the date when due. Such payments shall be made in
immediately available funds at the office of the Administrative Agent from time
to time notified by the Administrative Agent to the Borrower (but initially the
office set forth for the Administrative Agent in Section 12.2(a)(ii)), it being
understood that written or facsimile notice by the Borrower to the
Administrative Agent to make a payment from the funds in its account at an
office of the Administrative Agent shall constitute the making of such payment
to the extent of such funds held in such account. The Administrative Agent will
thereafter cause to be distributed on the

 

23

--------------------------------------------------------------------------------


 

same day (if payment was actually received by the Administrative Agent prior to
2:00 p.m. (New York time) on such day, otherwise the next Business Day) like
funds relating to the payment of principal or interest ratably to the Lenders
entitled thereto. A payment shall be deemed to have been made by the
Administrative Agent on the date on which it is required to be made under this
Agreement if the Administrative Agent has, on or before such date, taken steps
to make such payment in accordance with the regulations or operating procedures
of the clearing or settlement system used by the Administrative Agent in order
to make such payment.

 

(b)                                 Any payments under this Agreement that are
made later than 12:00 Noon (New York time) shall be deemed to have been made on
the next succeeding Business Day. Whenever any payment to be made hereunder
shall be stated to be due on a day that is not a Business Day, the due date
thereof shall be extended to the next succeeding Business Day and, with respect
to payments of principal, interest shall be payable during such extension at the
applicable rate in effect immediately prior to such extension.

 

5.3                               Net Payments.

 

(a)                                 All payments made by the Borrower under this
Agreement shall be made free and clear of, and without deduction or withholding
for or on account of, any current or future income or other taxes, levies,
imposts, duties, charges, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
excluding (i) any net income taxes and franchise taxes (imposed in lieu of net
income taxes) imposed on the Administrative Agent or any Lender, (ii) any such
taxes attributable to the failure of the Administrative Agent or any Lender to
comply with Section 5.3(c) and (iii) any such taxes imposed on the
Administrative Agent or any Lender as a result of a current or former connection
between the Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent or such Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement)
(“Taxes”) except to the extent that such deduction or withholding is required by
any applicable law, as modified by the administrative practice of any relevant
Governmental Authority then in effect. If any such Taxes are required to be
withheld from any amounts payable to the Administrative Agent or any Lender
hereunder, the Borrower shall:

 

(A)                               promptly notify the Administrative Agent of
such requirement;

 

(B)                               promptly pay to the relevant Governmental
Authority when due the full amount required to be deducted or withheld
(including the full amount of Taxes required to be deducted or withheld from any
additional amount paid by the Borrower to the Administrative Agent or such
Lender under this Section 5.3(a);

 

(C)                               as promptly as possible thereafter, forward to
the Administrative Agent and such Lender an official receipt (or a certified
copy), or other documentation reasonably acceptable to the Administrative Agent
and such Lender, evidencing such payment to such Governmental Authority; and

 

24

--------------------------------------------------------------------------------


 

(D)                               pay to the Administrative Agent or such
Lender, in addition to the payment to which the Administrative Agent or such
Lender is otherwise entitled under this Agreement, such additional amount as is
necessary to ensure that the net amount actually received by the Administrative
Agent or such Lender, after deduction or withholding for any such Taxes, will
equal the full amount the Administrative Agent or such Lender would have
received had no such deduction or withholding been required.

 

If the Borrower fails to pay to the relevant Governmental Authority when due any
Taxes that it was required to deduct or withhold under this Section 5.3(a) in
respect of any payment to or for the benefit of the Administrative Agent or any
Lender under this Agreement or fails to furnish the Administrative Agent or such
Lender, as applicable, with the documentation referred to in this
Section 5.3(a) when required to do so, the Borrower shall forthwith on demand
fully indemnify the Administrative Agent or such Lender for any incremental
taxes, interest, costs or penalties that may become payable by the
Administrative Agent or such Lender as a result of such failure.

 

The Borrower’s obligations under this Section 5.3(a) shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

(b)                                 Notwithstanding Section 5.3(a), the Borrower
shall not be required to indemnify or pay any additional amounts in respect of
withholding tax applicable to any amount payable under this Agreement pursuant
to Section 5.3(a) above to any Non-U.S. Lender, except if any such Loans were
assigned, participated or transferred to such Non-U.S. Lender at the request or
with the consent of the Borrower or were assigned, participated or transferred
to such Non-U.S. Lender following the occurrence of and during the continuance
of an Event of Default pursuant to Section 10.1 or 10.5. The Borrower shall not
be required to indemnify or pay any additional amounts in respect of any U.S.
federal withholding Taxes imposed under FATCA.

 

(c)                                  Any Lender that is entitled to an exemption
from or reduction of Tax with respect to payments made under this Agreement
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.3(c)(i) and (c)(ii) below) shall not be required if in
the Person’s reasonable judgment such completion, execution or submission would
subject such Person to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Person. Without
limiting the generality of the foregoing:

 

(i)                                     The Administrative Agent and each Lender
that is a “United States person,” as defined under Section 7701(a)(30) of the
Code, shall deliver to the Borrower

 

25

--------------------------------------------------------------------------------


 

and, as the case may be, the Administrative Agent on or prior to the date on
which such Person becomes a party under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of Internal Revenue Service Form W-9 certifying that
such Person is exempt from U.S. federal backup withholding tax;

 

(ii)                                  Each Non-U.S. Lender shall:

 

(A)                               deliver to the Borrower and the Administrative
Agent two copies of either (x) in the case of a Non-U.S. Lender claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, United States
Internal Revenue Service Form W-8BEN, (together with a certificate representing
that such Non-U.S. Lender is not a bank for purposes of Section 881(c) of the
Code, is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code)), or (y) Internal Revenue Service Form W-8BEN or
W-8ECI, in each case properly completed and duly executed by such Non-U.S.
Lender claiming complete exemption from, or reduced rate of, U.S. Federal
withholding tax on payments by the Borrower under this Agreement;

 

(B)                               to the extent such Non-U.S. Lender is not the
beneficial owner, deliver executed originals of Internal Revenue Service
Form W-8IMY, accompanied by Internal Revenue Service Form W-8ECI, W-8BEN, W-9, a
certificate described in clause (A), and/or other certification documents from
each beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
the certificate described in clause (A) on behalf of each such direct and
indirect partner;

 

Each Lender and the Administrative Agent agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and, as the case may be, the Administrative Agent in writing of its
legal inability to do so. Each Person that shall become a Participant pursuant
to Section 12.6 or a Lender pursuant to Section 12.6 shall, upon the
effectiveness of the related transfer, be required to provide all the forms and
statements required pursuant to this Section 5.3(c), provided that in the case
of a Participant such Participant shall furnish all such required forms and
statements to the Lender from which the related participation shall have been
purchased.

 

(d)                                 If the Borrower determines in good faith
that a reasonable basis exists for contesting any Taxes for which
indemnification has been demanded hereunder, the relevant Lender or the
Administrative Agent, as applicable, shall cooperate with the Borrower in
challenging such Taxes at the Borrower’s expense if so requested by the
Borrower. If any Lender or the Administrative Agent, as applicable, receives a
refund of, or credit for, a Tax for which a

 

26

--------------------------------------------------------------------------------


 

payment has been made by the Borrower pursuant to this Agreement, which refund
or credit in the good faith judgment of such Lender or the Administrative Agent,
as the case may be, is attributable to such payment made by the Borrower, then
the Lender or the Administrative Agent, as the case may be, shall reimburse the
Borrower for such amount as the Lender or the Administrative Agent, as the case
may be, determines to be the proportion of the refund or credit as will leave
it, after such reimbursement, in no better or worse position than it would have
been in if the payment had not been required. A Lender or Administrative Agent
shall claim any refund or credit that it determines is available to it, unless
it concludes in its reasonable discretion that it would be adversely affected by
making such a claim. Neither such Lender nor the Administrative Agent shall be
obliged to disclose any information regarding its tax affairs or computations to
the Borrower in connection with this paragraph (d) or any other provision of
this Section 5.3.

 

(e)                                  Each Lender shall severally indemnify the
Administrative Agent for any taxes (but, in the case of any Taxes or Other
Taxes, only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Taxes or Other Taxes and without limiting the
obligation of the Borrower to do so) attributable to such Lender that are paid
or payable by the Administrative Agent in connection with this Agreement and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  The indemnity under this Section 5.3(e) shall be paid
within ten (10) days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of taxes so paid or payable by the
Administrative Agent.  Such certificate shall be conclusive of the amount so
paid or payable absent manifest error.

 

(f)                                   If a payment made to a Lender under this
Agreement or any related loan document would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (f), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

5.4                               Computations of Interest and Fees.

 

(a)                                 All interest and fees hereunder shall be
computed on the basis of a year of 360 days, except that interest computed by
reference to the ABR at times when the ABR is based on the prime rate of the
Administrative Agent shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable ABR or LIBOR rate

 

27

--------------------------------------------------------------------------------


 

shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

(b)                                 All interest payments to be made under this
Agreement shall be paid without allowance or deduction for deemed re-investment
or otherwise, both before and after maturity and before and after default and/or
judgment, if any, until payment of the amount on which such interest is
accruing, and interest will accrue on overdue interest, if any.

 

(c)                                  The amount of costs and expenses required
to be paid or reimbursed by the Borrower pursuant to Section 12.5 or any other
provision of this Agreement shall bear interest until paid, as well after as
before demand, default, maturity and judgment, at the highest rate provided for
in Section 2.8(c).

 

(d)                                 If interest is not paid on the indebtedness
of the Borrower to the Lenders hereunder, or any part thereof, as and when
interest is due and payable hereunder, unpaid interest shall bear interest until
paid, as well after as before demand, default, maturity and judgment, at the
rates provided for in Section 2.8(c).

 

ARTICLE 6

CONDITIONS PRECEDENT

 

6.1                               Conditions Precedent to Initial Effectiveness.

 

The obligation of each Lender to make the Loan to be made by it on the Closing
Date shall become effective on the date on which each of the following
conditions are satisfied or waived by each Lender:

 

(a)                                 Credit Agreement.  The Administrative Agent
shall have received this Agreement, executed and delivered by a duly authorized
officer of each of the parties hereto.

 

(b)                                 Closing Date Certificate.  The
Administrative Agent shall have received a certificate of the Borrower, dated
the Closing Date, substantially in the form of Exhibit D, with appropriate
insertions, executed by the President or any Vice President and the Secretary or
any Assistant Secretary of the sole manager of the Borrower (the “Closing Date
Certificate”).

 

(c)                                  Proceedings of the Borrower.  The
Administrative Agent shall have received a copy of the resolutions, in form and
substance satisfactory to the Administrative Agent, of the sole manager of the
Borrower authorizing (a) the execution, delivery and performance of this
Agreement (and any agreements relating thereto) and (b) the extensions of credit
contemplated hereunder.

 

(d)                                 Organic Documents.  The Administrative Agent
shall have received (i) true and complete copies of the articles of organization
(which shall be certified as of a recent date by the Michigan Department of
Licensing and Regulatory Affairs) and operating agreement of the Borrower,
(ii) a certificate of good standing with respect to the Borrower issued by its
jurisdiction of organization (which shall be certified as of a

 

28

--------------------------------------------------------------------------------


 

recent date by the Michigan Department of Licensing and Regulatory Affairs) and
(iii) to the extent reasonably requested in writing by any of the Lenders, all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act, at least two Business Days prior to
the Closing Date.

 

(e)                                  Payment of Fees and Reimbursement of
Expenses.  The Administrative Agent, the Arranger and the Lenders shall have
received all amounts due and payable on or prior to the Closing Date.  Without
limiting the foregoing, the Administrative Agent shall have received payment
and/or reimbursement of the Administrative Agent’s and its affiliates’ out of
pocket fees and expenses (including, to the extent invoiced, reasonable fees and
expenses of counsel for the Administrative Agent) in connection with this
Agreement.

 

(f)                                   Legal Opinions.  The Administrative Agent
shall have received in form and substance reasonably satisfactory to it the
executed legal opinions of (i) counsel to the Borrower with respect to the
execution and delivery of this Agreement by the Borrower, the validity, binding
effect, legality and enforceability of this Agreement, compliance with certain
applicable law and such other matters as the Administrative Agent may reasonably
request in form and substance satisfactory to the Administrative Agent and
(ii) special Michigan counsel to the Borrower with respect to the status and
capacity of the Borrower, the due authorization of this Agreement, compliance
with the Organic Documents of the Borrower and with certain applicable law and
such other matters as the Administrative Agent may reasonably request in form
and substance satisfactory to the Administrative Agent.

 

(g)                                  Governmental Approvals.  The Administrative
Agent shall have received evidence that all governmental approvals necessary in
connection with the transactions contemplated hereby (including, without
limitation, approvals from the United States Federal Energy Regulatory
Commission and approval of the 204 financing application) shall have been
obtained and are in full force and effect.

 

(h)                                 Financial Statements.  The Lenders shall
have received (i) satisfactory audited consolidated financial statements of the
Borrower for the fiscal years ended December 31, 2011 and December 31, 2012,
(ii) satisfactory unaudited interim consolidated financial statements of the
Borrower for the quarterly period ended September 30, 2013 and
(iii) satisfactory financial statement projections through and including the
Borrower’s 2014 fiscal year (the “Projections”).

 

(i)                                     Notice of Borrowing.  The Administrative
Agent shall have received the Notice of Borrowing (in writing or by email)
meeting the requirements of Section 2.3.

 

(j)                                    No Default; Representations and
Warranties True and Correct.  On the Closing Date and also after giving effect
to the Borrowing to be made on the Closing Date (i) there shall exist no Default
or Event of Default and (ii) all representations and warranties made by the
Borrower contained herein shall be true and correct in all material respects (or
in all respects if the applicable representation or warranty is qualified by

 

29

--------------------------------------------------------------------------------


 

materiality or Material Adverse Effect) with the same effect as though such
representations and warranties had been made on and as of the Closing Date
(except where such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects (or in all respects if the applicable
representation or warranty is qualified by materiality or Material Adverse
Effect) as of such earlier date).

 

(k)                                 Solvency Certificate.  The Administrative
Agent and the Lenders shall have received a certificate of value, solvency and
other appropriate factual information in form and substance reasonably
satisfactory to the Administrative Agent and Arranger from the chief financial
officer or treasurer of the Borrower’s sole manager in his or her representative
capacity supporting the conclusions that as of the Closing Date, the Borrower is
Solvent and will be Solvent subsequent to incurring the Indebtedness
contemplated under this Agreement.

 

The acceptance of the proceeds of the Loans shall constitute a representation
and warranty by the Borrower to each of the Lenders that all the applicable
conditions specified above are satisfied as of the Closing Date.

 

ARTICLE 7

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to enter into this Agreement and to make the
Loans as provided for herein, the Borrower (as to itself and each of its
Subsidiaries) makes the following representations and warranties to, and
agreements with, the Lenders, all of which shall survive the execution and
delivery of this Agreement and the making of the Loans.

 

7.1                               Organizational Status.

 

The Borrower is validly organized and existing and in good standing under the
laws of the state or jurisdiction of its organization, is duly qualified to do
business and is in good standing as a foreign entity in each jurisdiction where
the nature of its business requires such qualification (except where the failure
to be so qualified could not reasonably be expected to result in a Material
Adverse Effect), and has full power and authority and holds all requisite
governmental licenses, permits and other approvals to enter into and perform its
obligations under this Agreement, to own and hold under lease its property and
to conduct its business substantially as currently conducted by it.

 

7.2                               Capacity, Power and Authority.

 

The Borrower has the capacity, power and authority to execute, deliver and carry
out the terms and provisions of this Agreement and has taken all necessary
action, partnership, corporate or otherwise, to authorize the execution,
delivery and performance of this Agreement. The Borrower has duly executed and
delivered this Agreement and this Agreement constitutes the legal, valid and
binding obligation of the Borrower enforceable in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and subject to general
principles of equity.

 

30

--------------------------------------------------------------------------------


 

7.3                               No Violation.

 

Neither the execution, delivery nor performance by the Borrower of this
Agreement nor compliance with the terms and provisions thereof will
(a) contravene any applicable provision of any material law, statute, rule,
regulation, order, writ, injunction or decree of any court or Governmental
Authority, (b) result in any breach of any of the terms, covenants, conditions
or provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of the Borrower or any of its Subsidiaries pursuant to, the
terms of any material indenture, loan agreement, lease agreement, mortgage, deed
of trust, agreement or other material instrument to which the Borrower or any of
its Subsidiaries is a party or by which it or any of its property or assets is
bound or (c) violate any provision of the Borrower’s Organic Documents.

 

7.4                               Litigation.

 

There are no actions, suits or proceedings pending or, to the knowledge of the
Borrower or any of its Subsidiaries (after due internal inquiry), threatened
with respect to the Business, the Borrower or any of its Subsidiaries that could
reasonably be expected to result in a Material Adverse Effect.

 

7.5                               Governmental Approvals.

 

No order, consent, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or notice to, any
Governmental Authority (other than those that have been, or on the Closing Date
will be, obtained and are in full force and effect) is required to authorize or
is required in connection with (a) the execution, delivery and performance of
this Agreement or (b) the legality, validity, binding effect or enforceability
of this Agreement.

 

7.6                               True and Complete Disclosure.

 

To the knowledge of the Borrower, after due inquiry:

 

(a)                                 All written factual information and data
(taken as a whole) heretofore or contemporaneously furnished (other than any
projections and pro forma financial information and information of a general
industry nature), by or on behalf of the Borrower or any of its Subsidiaries or
any of their respective authorized consultants, agents or representatives in
writing to the Administrative Agent and/or any Lender on or before the Closing
Date (including all information contained in this Agreement) for purposes of or
in connection with this Agreement or any transaction contemplated herein was
true and complete in all material respects on the date as of which such
information or data is dated or certified and did not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein, taken as a whole, not materially
misleading at such time in light of the circumstances under which such
statements were made.

 

(b)                                 The Projections were prepared in good faith
based upon assumptions believed by the Borrower to be reasonable at the time
made, it being recognized by the Administrative Agent and the Lenders that such
projections are not to be viewed as facts, that whether such projections

 

31

--------------------------------------------------------------------------------


 

will be achieved will depend on future events, some of which are not within the
Borrower’s control, and that actual results during the period or periods covered
by any such projections may differ from the projected results and that such
variances can be significant.

 

7.7                               Financial Condition; Financial Statements.

 

The Borrower has heretofore furnished to the Lenders (i) the financial
statements with respect to the Borrower and its Subsidiaries for the fiscal year
ended December 31, 2012 and with respect to the fiscal quarter ended
September 30, 2013 and (ii) the Projections.  The financial statements referred
to in clause (i) of the immediately preceding sentence present fairly in all
material respects the consolidated financial position of the Borrower and its
Subsidiaries at the respective dates of said statements and the results of
operations for the respective periods covered thereby, subject, in the case of
quarterly financial statements, to changes resulting from audit and normal
year-end adjustments and other adjustments (consisting of normal recurring
adjustments) necessary for a fair statement of the results for the interim
period.  All such financial statements have been prepared in accordance with
GAAP consistently applied, except to the extent provided in the notes to said
financial statements.  All balance sheets, all statements of income and of cash
flow and all other financial information of each of the Borrower and its
Subsidiaries furnished pursuant to Section 8.1 have been and will for periods
following the Closing Date be prepared in accordance with GAAP consistently
applied, and do or will present fairly the consolidated financial condition of
the Persons covered thereby as at the dates thereof and the results of their
operations for the periods covered thereby, subject, in the case of quarterly
financial statements to changes resulting from audit and normal year-end
adjustments and other adjustments (consisting of normal recurring adjustments)
necessary for a fair statement of the results for the interim period.

 

7.8                               Tax Returns and Payments.

 

Each of the Borrower and its Subsidiaries has filed all material tax returns,
domestic and foreign, required to be filed by it and has paid all material taxes
and assessments payable by it that have become due, other than those not yet
delinquent or contested in good faith. The Borrower and each of its respective
Subsidiaries have paid, or have provided adequate reserves (in the good faith
judgment of the management of the Borrower) in accordance with GAAP for the
payment of, all material income taxes applicable for all prior fiscal years and
for the current fiscal year to the Closing Date.

 

7.9                               Environmental Matters.

 

Except as set forth in Schedule II:

 

(a)                                 Other than instances of noncompliance that
could not reasonably be expected to have a Material Adverse Effect: (i) the
Borrower and each of its Subsidiaries are in compliance with all Environmental
Laws in all jurisdictions in which the Borrower and each of its Subsidiaries are
currently doing business (including having obtained all material permits
required under Environmental Laws) and (ii) the Borrower will comply and cause
each of its Subsidiaries to comply with all such Environmental Laws (including
all permits required under Environmental Laws); and

 

32

--------------------------------------------------------------------------------


 

(b)                                 Neither the Borrower nor any of its
Subsidiaries has treated, stored, transported or disposed of Hazardous Materials
at or from any currently or formerly owned Real Estate or facility relating to
its business in a manner that could reasonably be expected to have a Material
Adverse Effect.

 

7.10                        Properties.

 

The Borrower and each of its Subsidiaries has good title to or a leasehold or
easement interest in all of its properties that are necessary for the operation
of its respective business as currently conducted and as proposed to be
conducted, free and clear in each case of all Liens (other than any Liens
permitted by this Agreement) except where the failure to have such good title
could not reasonably be expected to have a Material Adverse Effect.

 

7.11                        Pension and Welfare Plans.

 

During the twelve-consecutive-month period prior to the Closing Date and prior
to the date of any Credit Event hereunder, except as could not reasonably be
expected have a Material Adverse Effect, (a) no steps have been taken to
terminate any Pension Plan, (b) no contribution failure has occurred with
respect to any Pension Plan sufficient to give rise to a Lien under
Section 303(k) of ERISA, (c) no condition exists or event or transaction has
occurred with respect to any Pension Plan which might result in the incurrence
by the Borrower or any member of the Controlled Group of any liability (other
than any liability that relates to the accrual of benefits), fine or penalty and
(d) except as disclosed in Schedule III, neither the Borrower nor any member of
the Controlled Group has any contingent liability with respect to any
post-retirement benefit under a Welfare Plan, other than liability for
continuation coverage described in Part 6 of Title I of ERISA.

 

7.12                        Regulations U and X.

 

Neither the making of any Loan hereunder nor the use of the proceeds thereof
will violate the provisions of F.R.S. Board Regulation U or Regulation X. 
Neither the Borrower nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of buying or carrying “margin stock” (as such term is defined in F.R.S.
Board Regulation U).

 

7.13                        Investment Company Act.

 

Neither the Borrower nor any of its Subsidiaries is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

7.14                        Sanctions Laws and Regulations.

 

(a)                                 None of the Borrower, any of its directors
nor any Subsidiary nor, to the knowledge of the Borrower, any officer or any
agents of the Borrower or any Subsidiary acting or benefiting in any capacity in
connection with the Loans or any affiliate over which any of the foregoing
exercises management control or which exercises management control over the
Borrower or any Subsidiary, is a Designated Person.

 

33

--------------------------------------------------------------------------------


 

(b)                                 The Borrower and its directors and
Subsidiaries and, to the knowledge of the Borrower, its officers and agents of
the Borrower and Subsidiary acting or benefiting in any capacity in connection
with the Loans or any affiliate over which any of the foregoing exercises
management control or which exercises management control over the Borrower or
any Subsidiary, have instituted and maintained policies and procedures designed
to promote and achieve compliance with Anti-Corruption Laws.

 

7.15                        No Material Adverse Change.

 

There has been no material adverse change in the business, assets, operations,
property or financial condition of the Borrower and its Subsidiaries taken as a
whole since December 31, 2012.

 

7.16                        Deemed Repetition of Representations and Warranties.

 

The representations and warranties set out in Sections 7.1 to 7.14 inclusive
(and solely in the case of the initial Credit Event, Section 7.15) will be
deemed to be repeated by the Borrower as of the date of each request for a new
Credit Event, by the Borrower (but not the conversion or continuation of a
Borrowing) and as of the date on which a Successor Borrower assumes all of the
obligations of the Borrower under this Agreement pursuant to Section 9.2(a) (but
after giving effect to such assumption), except to the extent that on or prior
to such date (a) the Borrower has advised the Administrative Agent in writing of
a variation in any such representation or warranty, and (b) the Required Lenders
have approved such variation, and except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date.

 

ARTICLE 8

AFFIRMATIVE COVENANTS

 

The Borrower (on its own behalf and on behalf of each of its Subsidiaries)
hereby covenants and agrees that on the Closing Date and thereafter, for so long
as this Agreement is in effect and until the Maturity Date:

 

8.1                               Information Covenants.

 

The Borrower will furnish to each Lender and the Administrative Agent:

 

(a)                                 Annual Financial Statements.  As soon as
available and in any event on or before the date that is 90 days after the end
of each fiscal year of the Borrower, commencing with the fiscal year ending
December 31, 2013, the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statement of operations and cash flows for such fiscal year prepared in
accordance with GAAP consistently applied, setting forth comparative
consolidated figures for the preceding fiscal year, and audited by an
independent auditing firm of recognized national standing whose opinion shall
not be qualified as to the scope of audit or as to the status of the Borrower or
any of its Subsidiaries as a going concern, together

 

34

--------------------------------------------------------------------------------


 

in any event with a no-default letter from such auditing firm stating that in
the course of its regular audit of the business of the Borrower and its
Subsidiaries, which audit was conducted in accordance with generally accepted
auditing standards, as established by the Auditing Standards Board (United
States) and with auditing standards of the Public Company Accounting Oversight
Board (United States), such auditing firm has obtained no knowledge of any
Default or Event of Default relating to Section 9.4 that has occurred and is
continuing or, if in the opinion of such auditing firm such a Default or Event
of Default has occurred and is continuing, a statement as to the nature thereof.

 

(b)                                 Quarterly Financial Statements.  As soon as
available and in any event on or before the date that is 45 days after the end
of each of the first three fiscal quarters in each fiscal year of the Borrower,
commencing with the fiscal quarter ending March 31, 2014, the consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter and the related consolidated statement of operations for such fiscal
quarter and for the elapsed portion of the fiscal year ended with the last day
of such fiscal quarter, and the related consolidated statement of cash flows and
for the elapsed portion of the fiscal year ended with the last day of such
fiscal quarter, and setting forth comparative consolidated figures for the
related periods in the prior fiscal year or, in the case of such consolidated
balance sheet, for the last day of the prior fiscal year, and prepared in
accordance with GAAP consistently applied, all of which shall be certified by an
Authorized Officer of the sole manager of the Borrower, subject to changes
resulting from audit and normal year-end adjustments and other adjustments
(consisting of normal recurring adjustments) necessary for a fair statement of
the results for the interim period.

 

(c)                                  Officer’s Certificates.  At the time of the
delivery of the financial statements provided for in Sections 8.1(a) and (b), a
certificate of an Authorized Officer of the sole manager of the Borrower in
substantially the form of Exhibit E (a “Compliance Certificate”) to the effect
that no Default or Event of Default exists or, if any Default or Event of
Default does exist, specifying the nature and extent thereof, which certificate
shall be in form and detail satisfactory to the Administrative Agent, acting
reasonably, and setting forth the calculations required to establish whether the
Borrower was in compliance with the provisions of Section 9.4 as at the end of
such fiscal year or period, as the case may be.

 

(d)                                 Notice of Default or Litigation.  Promptly
after an Authorized Officer of the sole manager of the Borrower or any of its
Subsidiaries obtains knowledge thereof, notice of (i) the occurrence of any
event that constitutes a Default or Event of Default, which notice shall specify
the nature thereof, the period of existence thereof and what action the Borrower
proposes to take with respect thereto and (ii) any litigation or governmental
proceeding pending or threatened against the Borrower or any of its Subsidiaries
that could reasonably be expected to result in a Material Adverse Effect.

 

(e)                                  Environmental Matters.  Promptly after an
Authorized Officer of the sole manager of the Borrower or any of its
Subsidiaries obtains knowledge or notice of any one or more of the following
environmental matters, unless such environmental matters would not, individually
or when aggregated with all other such matters, be reasonably expected to result
in a Material Adverse Effect, notice of:

 

35

--------------------------------------------------------------------------------


 

(i)            Any pending or threatened Environmental Claim against the
Borrower or any of its Subsidiaries or any Real Estate (as defined below);

 

(ii)           Any condition or occurrence that (x) results in non-compliance by
the Borrower or any of its Subsidiaries with any applicable Environmental Law or
(y) could reasonably be anticipated to form the basis of an Environmental Claim
against the Borrower or any of its Subsidiaries or any Real Estate;

 

(iii)          Any condition or occurrence on any Real Estate that could
reasonably be anticipated to cause such Real Estate to be subject to any
restrictions on the ownership, occupancy, use or transferability of such Real
Estate under any Environmental Law; and

 

(iv)          The taking of any removal or remedial action in response to the
actual or alleged presence of any Hazardous Material on any Real Estate.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s response thereto. The term “Real Estate” shall mean land, buildings
and improvements owned or leased by the Borrower or any of its Subsidiaries, but
excluding all operating fixtures and equipment, whether or not incorporated into
improvements.

 

(f)            Pension Plans.  Promptly after an Authorized Officer of the sole
manager of the Borrower or any of its Subsidiaries obtains knowledge thereof
where the liability, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect, notice of and copies of all
documentation relating to (i) the institution of any steps by any Person to
terminate any Pension Plan, (ii) the failure to make a required contribution to
any Pension Plan if such failure is sufficient to give rise to a Lien under
Section 303(k) of ERISA, (iii) the taking of any action with respect to a
Pension Plan which could result in the requirement that the Borrower or any of
its Subsidiaries furnish a bond or other security to such Pension Plan, or
(iv) the occurrence of any event with respect to any Pension Plan which could
result in the incurrence by the Borrower or any of its Subsidiaries of any
material liability, fine or penalty.

 

(g)           Other Information.  Promptly upon filing thereof, copies of any
filings or registration statements with, and reports to, any Governmental
Authority in any relevant jurisdiction by the Borrower or any of its
Subsidiaries pursuant to applicable securities laws (other than amendments to
any registration statement (to the extent such registration statement, in the
form it becomes effective, is delivered to the Lenders), exhibits to any
registration statement) and copies of all financial statements, proxy
statements, notices and reports that the Borrower or any of its Subsidiaries
shall send to the holders of any publicly issued securities of the Borrower
and/or any of its Subsidiaries in their capacity as such holders (in each case
to the extent not theretofore delivered to the Lenders pursuant to this
Agreement or filed with the Securities and Exchange Commission and publicly
available on EDGAR; provided, that the Borrower shall give prompt notice to the
Administrative Agent of such filing and if requested by any Lender, the Borrower
shall promptly deliver a copy of such filing to such requesting Lender) and,
with

 

36

--------------------------------------------------------------------------------


 

reasonable promptness, such other information (financial or otherwise) as the
Administrative Agent on its own behalf or on behalf of any Lender may reasonably
request in writing from time to time.

 

8.2          Books, Record and Inspections.

 

The Borrower will, and will cause each of its Subsidiaries, upon reasonably
prior notice to the Borrower, to, (i) permit officers and designated
representatives of the Administrative Agent or the Required Lenders to visit and
inspect any of the properties or assets of the Borrower and its Subsidiaries in
whomever’s possession to the extent that it is within the Borrower’s or its
Subsidiaries’ control to permit such inspection, and to examine the books of
account of the Borrower and any such Subsidiaries and discuss the affairs,
finances and accounts of the Borrower and of any such Subsidiaries with, and be
advised as to the same by, its and their officers and independent accountants,
and (ii) permit officers and designated representatives of Lenders to view
copies of contracts of the Borrower and its Subsidiaries (subject to reasonable
confidentiality arrangements established by the Borrower), all at such
reasonable times during normal business hours and intervals and to such
reasonable extent as the Administrative Agent, the Required Lenders or the
Lenders, as the case may be, may desire.  The Borrower will keep and maintain,
and will cause each of its Subsidiaries to keep and maintain, in all material
respects, proper books of record and account in which entries in conformity with
GAAP shall be made of all dealings and transactions in relation to their
respective businesses and activities.

 

8.3          Maintenance of Insurance.

 

The Borrower will, and will cause each of its Subsidiaries to, at all times
maintain in full force and effect, with insurance companies that the Borrower
believes (in the good faith judgment of the management of the Borrower) are
financially sound and responsible at the time the relevant coverage is placed or
renewed, insurance in at least such amounts and against at least such risks (and
with such risk retentions) as are usually insured against in the same general
area by companies engaged in the same or a similar business.

 

8.4          Payment of Taxes.

 

The Borrower will pay and discharge, and will cause each of its Subsidiaries to
pay and discharge, all material taxes, assessments and governmental charges or
levies imposed upon it or upon its capital, income or profits, or upon any
properties belonging to it, prior to the date on which material penalties attach
thereto, and all lawful material tax or similar claims that, if unpaid, could
reasonably be expected to become a material Lien upon any properties of the
Borrower or any of its Subsidiaries; provided that neither the Borrower nor any
of its Subsidiaries shall be required to pay any such tax, assessment, charge,
levy or claim that is being contested in good faith and by proper proceedings if
it has maintained adequate reserves (in the good faith judgment of the
management of the Borrower) with respect thereto in accordance with GAAP.

 

8.5          Organizational Existence.

 

The Borrower will do, and will cause each of its Subsidiaries to do, or cause to
be done, all things necessary to preserve and keep in full force and effect its
existence and its

 

37

--------------------------------------------------------------------------------


 

organizational rights and authority, except to the extent that the failure to do
so could not reasonably be expected to have a Material Adverse Effect; provided
that, in any case, (a) the Borrower and its Subsidiaries may consummate any
transaction permitted under Section 9.2, (b) any Subsidiary of the Borrower may
merge with and into any other wholly-owned Subsidiary of the Borrower and
(c) except to the extent as could reasonably be expected to have a Material
Adverse Effect, any Subsidiary of the Borrower may enter into any merger or
consolidation for the purpose of changing its organizational form from a
corporation to a limited liability company or from a limited liability company
to a corporation.

 

8.6          Compliance with Statutes, Obligations, etc.

 

The Borrower will, and will cause each of its Subsidiaries to, comply with all
applicable laws, rules, regulations and orders (including Environmental Laws and
Anti-Corruption Laws) to which it may be subject, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

8.7          Good Repair.

 

The Borrower will, and will cause each of its Subsidiaries to, ensure that its
properties and equipment used or useful in its business in whomever’s possession
they may be to the extent that it is within the Borrower’s or its Subsidiaries’
control to cause the same, are kept in good repair, working order and condition,
normal wear and tear excepted, and that from time to time there are made in such
properties and equipment all needful and proper repairs, renewals, replacements,
extensions, additions, betterments and improvements thereto, to the extent and
in the manner customary for companies in similar businesses and consistent with
third party leases, except in each case to the extent the failure to do so could
not be reasonably expected to have a Material Adverse Effect.

 

8.8          Transactions with Affiliates.

 

The Borrower will conduct, and will cause each of its Subsidiaries to conduct,
all transactions with any of its Affiliates on terms that are substantially as
favorable to the Borrower or such Subsidiary as it would obtain in a comparable
arm’s-length transaction with a Person that is not an Affiliate; provided that
the foregoing restrictions shall not apply to (a) transactions in the ordinary
course of business at prices and on terms and conditions not less favorable to
the Borrower or such Subsidiary than could be obtained on an arm’s length basis
from unrelated third parties, (b) transactions between and among the Borrower
and its wholly owned Subsidiaries that do not involve any other Affiliate and
(c) transactions permitted by Section 9.2 or Section 9.3.

 

8.9          End of Fiscal Years; Fiscal Quarters.

 

The Borrower will, for financial reporting purposes, cause (a) each of its, and
each of its Subsidiaries’, fiscal years to be comprised of twelve calendar
months ending on December 31 of each year and (b) each of its, and each of its
Subsidiaries’, fiscal quarters to end on dates consistent with such fiscal
year-end; provided that the Borrower may, upon written notice to the
Administrative Agent, change the financial reporting convention specified above
to any other financial reporting convention reasonably acceptable to the
Administrative Agent, in which case

 

38

--------------------------------------------------------------------------------


 

the Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary in order
to reflect such change in financial reporting.

 

8.10        Use of Proceeds/Anti-Corruption Laws.

 

(a)           The Borrower will use the proceeds of all the Loans only for the
purposes set forth in Section 2.1(b) and shall not, and shall ensure that none
of its Subsidiaries will, directly or indirectly use the proceeds of the Loans
for any purpose which would breach any Anti-Corruption Laws.

 

(b)           The Borrower shall, and shall ensure that each of its Subsidiaries
will, (i) maintain policies and procedures designed to promote and achieve
compliance with Anti-Corruption Laws and (ii) have appropriate controls and
safeguards in place designed to prevent any proceeds of the Loans from being
used contrary to the representations and undertakings set forth herein.

 

8.11        Changes in Business.

 

From the Closing Date, the Borrower and its Subsidiaries taken as a whole will
not fundamentally and substantively alter the character of their business taken
as a whole from the business conducted by the Borrower and its Subsidiaries
taken as a whole on the Closing Date and other business activities incidental or
related to any of the foregoing (the “Business”).

 

ARTICLE 9
NEGATIVE COVENANTS

 

The Borrower (on its own behalf and on behalf of each of its Subsidiaries)
hereby covenants and agrees that on the Closing Date and thereafter until the
Maturity Date:

 

9.1          Limitation on Liens.

 

The Borrower will not, and will not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Lien upon any property or assets of any
kind (real or personal, tangible or intangible) of the Borrower or any of its
Subsidiaries, whether now owned or hereafter acquired, except:

 

(a)           Permitted Liens;

 

(b)           Liens securing Indebtedness incurred within 180 days of the
acquisition, construction or improvement of fixed or capital assets to finance
the acquisition, construction or improvement of such fixed or capital assets;
provided that such Liens attach at all times only to the assets financed by such
Indebtedness;

 

(c)           Liens existing on the Closing Date and as set out on Schedule IV;

 

(d)           Liens existing on the assets or Capital Stock of any Person that
becomes a Subsidiary, or existing on assets acquired; provided that such Liens
attach at all times

 

39

--------------------------------------------------------------------------------


 

only to the same assets that such Liens attached to and secure only the same
Indebtedness that such Liens secured, immediately prior to such acquisition;

 

(e)           Liens in favor of the Borrower;

 

(f)            (i) Liens placed upon the Capital Stock or assets of any
Subsidiary acquired to secure Indebtedness of the Borrower or any Subsidiary
incurred in connection with such acquisition and (ii) Liens placed upon the
assets of such Subsidiary acquired pursuant to an acquisition to secure a
guarantee by such Subsidiary of any such Indebtedness of the Borrower or any
Subsidiary;

 

(g)           Liens (i) on assets of the Borrower (of the same type as
constitute collateral under the METC First Mortgage Indenture on the date
hereof) to secure Indebtedness of the Borrower under the METC First Mortgage
Indenture, including, without limitation, any notes issued thereunder, and
(ii) on assets of any Subsidiary (of the same type that constitute collateral
under the METC First Mortgage Indenture on the date hereof) to secure
Indebtedness of any Subsidiary under any similar mortgage bond indenture,
including, without limitation, any notes issued thereunder;

 

(h)           any Lien securing Indebtedness for the payment, prepayment or
redemption of which there shall have been irrevocably deposited in trust with
the trustee or other holder of such Lien moneys and/or investment securities
which (together with the interest reasonably expected to be earned from the
investment and reinvestment in investment securities of the moneys and/or the
principal of and interest on the investment securities so deposited) shall be
sufficient for such purpose; provided, however, that if such Indebtedness is to
be redeemed or otherwise prepaid prior to the stated maturity thereof, any
notice requisite to such redemption or prepayment shall have been given in
accordance with the instrument creating such Lien or irrevocable instructions to
give such notice shall have been given to such trustee or other holder;

 

(i)            Liens in favor of the United States of America or any State
thereof, or any department, agency or instrumentality or political subdivision
of the United States of America or any State thereof or political entity
affiliated therewith, to secure partial, progress, advance or other payments, or
other obligations, pursuant to any contract or statute to secure any
Indebtedness incurred for the purpose of financing all or any part of the cost
of acquiring, constructing or improving property subject to such Liens
(including Liens incurred in connection with pollution control, industrial
revenue or similar financings);

 

(j)            Liens on any property created, assumed or otherwise brought into
existence in contemplation of the sale or other disposition of the underlying
property, whether directly or indirectly, by way of share disposition or
otherwise; provided that 180 days from the creation of such Liens the Borrower
or the relevant Subsidiary shall have disposed of such property and any
Indebtedness secured by such Liens shall be without recourse to the Borrower or
any Subsidiary;

 

40

--------------------------------------------------------------------------------


 

(k)           the replacement, extension or renewal of any Lien permitted by
clauses (a) through (j) above upon or in the same assets theretofore subject to
such Lien or the replacement, extension or renewal (without increase in the
amount or change in any direct or contingent obligor except to the extent
otherwise permitted hereunder) of the Indebtedness secured thereby; and

 

(l)            additional Liens so long as the aggregate outstanding principal
amount of the obligations so secured (including the imputed principal amount of
any Capitalized Lease Obligations) for the Borrower and its Subsidiaries does
not exceed $20,000,000 in the aggregate.

 

9.2          Limitation on Fundamental Changes.

 

The Borrower will not enter into any merger or consolidation, or liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution), or convey,
sell, lease, assign, transfer or otherwise dispose of, all or substantially all
its business units, assets or other properties, except that:

 

(a)           any Subsidiary of the Borrower or any other Person may be merged
or consolidated (including by way of liquidation or winding up) with or into the
Borrower; provided that (i) either (x) the Borrower shall be the continuing or
surviving entity or (y) the debt rating of the Person (if other than the
Borrower) who is the continuing or surviving entity (the Borrower or Person, as
the case may be, being herein referred to as the “Successor Borrower”) shall
after giving effect to such merger or consolidation be BBB- or higher from S&P
or Baa3 or higher from Moody’s (provided that in no event shall such Successor
Borrower have a debt rating of BB or lower from S&P or Ba2 or lower from
Moody’s), (ii) the Successor Borrower shall be an entity organized or existing
under the laws of the United States or any State thereof, (iii) the Successor
Borrower shall expressly assume all the obligations of the Borrower under this
Agreement pursuant to a supplement hereto in form and substance reasonably
satisfactory to the Administrative Agent, (iv) no Default or Event of Default is
then existing and no Default or Event of Default would result from the
consummation of such merger or consolidation, (v) the Borrower shall be in
compliance, on a pro forma basis after giving effect to such merger or
consolidation, with the covenant set forth in Section 9.4 as such covenant is
recomputed as at the last day of the most recently ended fiscal quarter under
each such Section as if such merger or consolidation had occurred on the last
day of such fiscal quarter, and (vi) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate, in form and substance reasonably
satisfactory to the Administrative Agent, certifying the compliance referred to
in clause (v) above and stating that such merger or consolidation and such
supplement to this Agreement comply with this Agreement and a legal opinion (in
form and substance reasonably satisfactory to the Administrative Agent) with
respect to this Agreement to be delivered, if any, pursuant to clause
(iii) above; provided further that if the foregoing are satisfied, such
Successor Borrower (if other than the Borrower) will succeed to, and be
substituted for, the Borrower under this Agreement; and

 

41

--------------------------------------------------------------------------------


 

(b)           the Borrower may enter into any merger or consolidation for the
purpose of changing its organizational form from a corporation to a limited
liability company or from a limited liability company to a corporation; provided
that such change has no adverse affect on the rights of the Finance Parties.

 

9.3          Limitation on Dividends.

 

If any Default or Event of Default then exists or would result therefrom, the
Borrower will not declare or pay any distributions (other than distributions
payable solely in its Capital Stock) or return any capital to its shareholders
or members or make any other distribution, payment or delivery of property or
cash to its shareholders or members as such, or redeem, retire, purchase or
otherwise acquire, directly or indirectly, for consideration, any of its Capital
Stock or the Capital Stock of any direct or indirect shareholder or members of
the Borrower now or hereafter outstanding (or any warrants for or options or
stock appreciation rights in respect of any of its Capital Stock), or set aside
any funds for any of the foregoing purposes, or permit any of its Subsidiaries
to purchase or otherwise acquire for consideration any Capital Stock of the
Borrower, now or hereafter outstanding (or any options or warrants or stock
appreciation rights issued by such Person with respect to its Capital Stock).

 

9.4          Debt to Capitalization Ratio.

 

The Borrower will not permit its Debt to Capitalization Ratio to be greater than
65%, as of the last day of each fiscal quarter.

 

9.5          Limitation on Sale-Lease Back Transactions.

 

The Borrower will not enter into any sale-leaseback transaction (a “Sale and
Leaseback Transaction”) involving any of its property or assets whether now
owned or hereafter acquired, whereby the Borrower sells or otherwise transfers
such property or assets and thereafter leases or subleases such property or
assets or any part thereof or any other property or assets that the Borrower
intends to use for substantially the same purpose or purposes as the property or
assets sold or otherwise transferred unless (a) the Borrower would be entitled
to incur Indebtedness secured by a Lien on such property or assets pursuant to
Section 9.1 or (b) the Attributable Value of all Sale and Leaseback Transactions
entered into pursuant to this Section 9.5 does not exceed $20,000,000. A Sale
and Leaseback Transaction shall not be deemed to result in the creation of a
Lien.

 

9.6          Sanctions Laws and Regulations.

 

(a)           The Borrower shall not, directly or indirectly, use or permit the
use of the proceeds of the Loans (i) to finance any operations, investments or
activities of any Designated Person or to make any payments to any Designated
Person, or (ii) in any other manner  that would result in a violation of any
current U.S. sanctions administered by OFAC by any party to this Agreement.

 

(b)           The Borrower shall not permit any of the funds or assets of the
Borrower that are used to pay any amount due pursuant to this Agreement to
constitute funds obtained from transactions with or relating to Designated
Persons or countries which are

 

42

--------------------------------------------------------------------------------


 

the subject of any current U.S. sanctions administered by OFAC, in each case in
any manner that would result in a violation of any current sanctions
administered by OFAC by any party to this Agreement.

 

ARTICLE 10
EVENTS OF DEFAULT

 

Each of the following specified events or occurrences described in Sections 10.1
through 10.8 below shall constitute an “Event of Default”:

 

10.1        Payments.

 

The Borrower shall (a) default in the payment when due of any principal of the
Loans or (b) default, and such default shall continue for five or more days, in
the payment when due of any interest on the Loans or any other amounts owing
hereunder.

 

10.2        Representations, etc.

 

Any representation, warranty or statement made or deemed made by the Borrower
herein or any certificate delivered or required to be delivered pursuant hereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made.

 

10.3        Covenants.

 

The Borrower shall (i) default in the due performance or observance by it of any
term, covenant or agreement contained in Section 8.1(d), Section 8.5 (solely
with respect to the Borrower), Section 8.11 or Article 9, or (ii) default in the
due performance or observance by it of any term, covenant or agreement (other
than those referred to in Section 10.1 or 10.2 or clause (i) of this
Section 10.3) contained in this Agreement and such default shall continue
unremedied for a period of at least 30 days after the receipt of written notice
by the Borrower from the Administrative Agent or the Required Lenders.

 

10.4        Default Under Other Agreements.

 

(a)           The Borrower or any of its Subsidiaries shall (i) default in any
payment with respect to any Indebtedness, in excess of $15,000,000 (or, if at
any time after the date hereof, clause (a)(i) of Section 10.4 of the Revolving
Credit Agreement shall be amended to change the Dollar amount set forth therein,
the Dollar amount set forth in such clause (a)(i), as so amended) in the
aggregate, beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created or (ii) default in the
observance or performance of any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, any such
Indebtedness to become due prior to its stated maturity; or

 

43

--------------------------------------------------------------------------------


 

(b)           without limiting the provisions of clause (a) above, any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment or as a mandatory
prepayment, prior to the stated maturity thereof.

 

10.5        Bankruptcy, etc.

 

The Borrower or any Subsidiary shall commence a voluntary case concerning itself
under the Bankruptcy Code as now or hereafter in effect, or any successor
thereto or any similar legislation in any other applicable jurisdiction
(collectively, the “Bankruptcy Code”); or an involuntary case is commenced
against the Borrower or any Subsidiary and the petition or application is not
contested within 10 days after commencement of the case; or an involuntary case
is commenced against the Borrower or any Subsidiary and the petition or
application is not dismissed within 45 days after commencement of the case; or a
receiver, trustee, liquidator, custodian or similar official is appointed for,
or takes charge of, all or substantially all of the property of the Borrower or
any Subsidiary or the Borrower or any Subsidiary commences any other proceeding
under any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to the Borrower or any Subsidiary
itself; or there is commenced against the Borrower or any Subsidiary any such
proceeding that remains undismissed for a period of 45 days; or the Borrower or
any Subsidiary is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or the Borrower or
any Subsidiary makes a general assignment for the benefit of creditors, files
under the Bankruptcy Act or takes a similar action under the Bankruptcy Act; or
any corporate or similar action is taken by the Borrower or any Subsidiary for
the purpose of effecting any of the foregoing; or the Borrower or any Subsidiary
is unable to pay its debts as they fall due, or makes a general assignment for
the benefit of or a composition with its creditors generally; or the Borrower or
any Subsidiary takes any corporate or similar action or other steps are taken or
legal proceedings are started for its winding-up, dissolution, administration or
insolvent re-organization or for the appointment of a liquidator, administrator
or administrative receiver of it.

 

10.6        Judgments.

 

One or more judgments or decrees shall be entered against the Borrower or any of
its Subsidiaries involving a liability of $15,000,000 (or, if at any time after
the date hereof, Section 10.6 of the Revolving Credit Agreement shall be amended
to change the Dollar amount set forth therein, the Dollar amount set forth in
such Section 10.6, as so amended) or more in the aggregate for all such
judgments and decrees for the Borrower or any of its Subsidiaries (to the extent
not paid or fully covered by insurance provided by a carrier not disputing
coverage) and any such judgments or decrees shall not have been satisfied,
vacated, discharged or stayed or bonded pending appeal within 60 days from the
entry thereof.

 

10.7        Change of Ownership.

 

A Change of Ownership shall occur.

 

44

--------------------------------------------------------------------------------


 

10.8        Pension Plans.

 

Any of the following events shall occur with respect to any Pension Plan:
(a) the institution of any steps by the Borrower or any other Person to
terminate a Pension Plan if, as a result of such termination, the Borrower or
any of its Subsidiaries could be required to make a contribution to such Pension
Plan, or could reasonably expect to incur a liability or obligation to such
Pension Plan in respect of such termination; or (b) a contribution failure
occurs with respect to any Pension Plan sufficient to give rise to a Lien under
Section 303(k) of ERISA, where in each case under clauses (a) or (b) such
contribution, liability, obligation or Lien would reasonably be expected to have
a Material Adverse Effect.

 

10.9        Remedies.

 

Upon the occurrence of any Event of Default described above, and in any such
event, and at any time thereafter, if any Event of Default shall then be
continuing, the Administrative Agent shall, upon the written request of the
Required Lenders (or, if there are two or fewer Lenders, any Lender), by written
notice to the Borrower, take any or all of the following actions, without
prejudice to the rights of the Administrative Agent to enforce its claims
against the Borrower, except as otherwise specifically provided for in this
Agreement (provided that, if an Event of Default specified in Section 10.5 shall
occur with respect to the Borrower, the result that would occur upon the giving
of written notice by the Administrative Agent as specified in clause (i) below
shall occur automatically without the giving of any such notice): (i) declare
the principal of and any accrued interest in respect of all Loans and all
obligations owing hereunder to be, whereupon the same shall become, forthwith
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and/or (ii) exercise any
other remedies that may be available under this Agreement or applicable law.

 

10.10      Remedies Cumulative.

 

The rights and remedies of the Administrative Agent and the Lenders under this
Agreement are cumulative and are in addition to and not in substitution for any
rights or remedies provided by law or by equity, and any single or partial
exercise by the Lenders of any right or remedy for a default or breach of any
term, covenant, condition or agreement herein contained shall not be deemed to
be a waiver of or to alter, affect, or prejudice any other right or remedy or
other rights or remedies to which the Lenders may be lawfully entitled for the
same default or breach, and any waiver by the Administrative Agent or the
Lenders of the strict observance, performance or compliance with any term,
covenant, condition or agreement herein contained, and any indulgence granted by
the Administrative Agent or the Lenders shall be deemed not to be a waiver of
any subsequent default. In the event that the Administrative Agent or the
Lenders shall have proceeded to enforce any such right, remedy or power
contained herein and such proceedings shall have been discontinued or abandoned
for any reason, by written agreement between the Lenders and the Borrower, then
in each such event the Borrower and the Lenders shall be restored to their
former positions and the rights, remedies and powers of the Lenders shall
continue as if no such proceedings had been taken.

 

45

--------------------------------------------------------------------------------

 


 

ARTICLE 11
THE ADMINISTRATIVE AGENT

 

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.  The agency hereby
created shall in no way impose any duties or obligations upon the Administrative
Agent in its individual capacity as a Lender hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.1), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.1) or in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by a final
and non-appealable judgment. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by the Borrower or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 6 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax.  If the Internal Revenue Service or any other Governmental
Authority asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of

 

46

--------------------------------------------------------------------------------


 

any Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify the Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding Tax ineffective or for any other reason, or if the Administrative
Agent reasonably determines that a payment was made to a Lender pursuant to this
Agreement without deduction of applicable withholding tax from such payment,
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including any penalties or interest and together with all expenses (including
legal expenses, allocated internal costs and out-of-pocket expenses) incurred.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Borrower (not to be
unreasonably withheld; provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in the United States,
or an Affiliate of any such bank. Whether or not a successor Administrative
Agent shall have been appointed, such resignation shall become effective in
accordance with such retiring Administrative Agent’s notice. Upon the acceptance
of its appointment as Administrative Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent. The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 12.5 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and

 

47

--------------------------------------------------------------------------------


 

their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

In case of the pendency of any proceeding under the Bankruptcy Code, and any
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect relative to the Borrower, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered by the Lenders (but not obligated) by
intervention in such proceeding or otherwise:

 

(a)   to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;

 

(b)   to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of Administrative Agent and its respective agents and
counsel and all other amounts due Administrative Agent under Sections 2.8 and
12.5 allowed in such judicial proceeding; and

 

(c)   to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due to
the Administrative Agent under Sections 2.8 and 12.5.  To the extent that the
payment of any such compensation, expenses, disbursements and advances of the
Administrative Agent, its agents and counsel, and any other amounts due to the
Administrative Agent under Sections 2.8 and 12.5 out of the estate in any such
proceeding, shall be denied for any reason, payment of the same shall be secured
by a Lien

 

48

--------------------------------------------------------------------------------


 

on, and shall be paid out of, any and all distributions, dividends, money,
securities and other properties that the Lenders may be entitled to receive in
such proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Notwithstanding anything herein to the contrary, the Sole Bookrunner and the
Sole Lead Arranger  named on the cover page of this Agreement shall not have any
duties or liabilities under this Agreement, except in its capacity, if any, as a
Lender.

 

ARTICLE 12
MISCELLANEOUS

 

12.1        Amendments and Waivers.

 

Neither this Agreement, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 12.1.  The Required Lenders may from time to time (a) enter into with
the Borrower and Administrative Agent, as applicable, written amendments,
supplements or modifications hereto for the purpose of adding or amending any
provisions to this Agreement or changing in any manner the rights of the Lenders
or of the Borrower hereunder or thereunder, or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
any Default or Event of Default and its consequences; provided, that no such
waiver and no such amendment, supplement or modification shall directly
(i) forgive any portion of, or extend or waive the final scheduled maturity date
of, any Loan, or reduce the stated rate of, forgive any portion of or extend the
date for the payment of any interest or fee payable hereunder (other than as a
result of waiving the applicability of any post-default increase in interest
rates), or extend the final expiration date of any Lender’s Commitment or
increase the amount of any of the Commitments of any Lender, in each case
without the written consent of each Lender whose Loan, interest, fee or
Commitment is changed as set forth above thereby, or (ii) amend, modify or waive
any provision of this Section 12.1 or reduce the percentages specified in the
definitions of the terms “Required Lenders” or consent to the assignment or
transfer by the Borrower of its rights and obligations under this Agreement
(except as permitted pursuant to Section 9.2), in each case without the written
consent of each Lender, or (iii) amend, modify or waive any provision of
Article 11 without the written consent of the then-current Administrative Agent,
or (iv) amend Section 5.2(a) to the extent that it relates to payments for the
ratable account of Lenders without the written consent of each Lender directly
and adversely affected thereby, in each case without the written consent of all
the Lenders except as otherwise specifically provided in this Section 12.1.  For
the avoidance of doubt, no consent of the Borrower, the Administrative Agent or
any Lender shall be required for an amendment of Section 10.4 or 10.6 resulting
from an amendment of the Revolving Credit Agreement as provided in each such
Section.

 

49

--------------------------------------------------------------------------------


 

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon the Borrower,
such Lenders, the Administrative Agent and all future holders of the affected
Loans. In the case of any waiver, the Borrower, the Lenders and the
Administrative Agent shall be restored to their former positions and rights
hereunder, and any Default or Event of Default waived shall be deemed to be
cured and not continuing, it being understood that no such waiver shall extend
to any subsequent or other Default or Event of Default or impair any right
consequent thereon.

 

12.2        Notices.

 

(a)           Notices Generally.  All notices, requests and demands to or upon
the respective parties hereto to be effective shall be in writing (including by
facsimile transmission) and, unless otherwise expressly provided herein, if
mailed and properly addressed with postage prepaid or if properly addressed and
sent by pre-paid courier service, shall be deemed given when received and, if
transmitted by facsimile, shall be deemed given when the confirmation of
transmission thereof is received by the transmitter, in each case addressed as
follows in the case of the Borrower, the Administrative Agent and as set forth
on Schedule I in the case of each Lender (or as set forth in the Assignment and
Assumption of any Lender which is an Assignee) or to such other address as may
be hereafter notified by the respective parties hereto:

 

(i)            The Borrower:

 

Michigan Electric Transmission Company, LLC
27175 Energy Way
Novi, MI 48377

Attention: Rejji P. Hayes
Facsimile No.:  (248) 305-3174
Telephone No.:  (248) 946-3680

 

with a copy to:

 

ITC Holdings Corp.

27175 Energy Way

Novi, MI  48377

Attention: Britt McNulty

E-mail address:  bmcnulty@Itctransco.com

Telephone No.:  (248) 946-3598

 

(ii)           The Administrative Agent:

 

Goldman Sachs Bank USA
c/o Goldman, Sachs & Co.
30 Hudson Street, 36th Floor
Jersey City, NJ 07302
Attention: SBD Operations
Email: gsd.link@gs.com  and  ficc-sbdagency-nydallas@ny.email.gs.com

 

50

--------------------------------------------------------------------------------


 

with copy to:

 

Goldman Sachs Bank USA

200 West Street

New York, New York  10282-2198

Attention: Michelle Latzoni and Jerry Smay

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Sections 2.3, 2.6, 2.10, 4.2 and 5.1 shall not be
effective until received.

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article 2 unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(c)           Communications on Electronic Transmission System.  The Borrower
agrees that the Administrative Agent may make communications available to the
Lenders by posting such communications on Intralinks or a substantially similar
electronic transmission system (the “Platform”). THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS
AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, PARTNERS, EMPLOYEES,
AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY
LIABILITY TO THE BORROWER, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES
OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF THE BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS
FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO
HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

 

51

--------------------------------------------------------------------------------


 

12.3        No Waiver; Cumulative Remedies.

 

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

12.4        Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

 

12.5        Payment of Expenses and Taxes.

 

(a)           The Borrower agrees (i) to pay or reimburse the Arranger and the
Administrative Agent for all their reasonable and documented out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby (including the syndication of the Commitments), including the reasonable
fees, disbursements and other charges of one counsel to the Administrative
Agent, (ii) to pay or reimburse each Lender and the Administrative Agent for all
its reasonable and documented costs and expenses incurred in connection with the
enforcement or preservation of any rights under, or “workout” or restructuring
of, this Agreement and any such other documents, including the reasonable fees,
disbursements and other charges of counsel to each Lender and of counsel to the
Administrative Agent, (iii) to pay, indemnify, defend and hold harmless each
Lender and the Administrative Agent from, any and all recording and filing fees
and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other similar taxes, if any, that may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement and any such other documents (collectively, “Other
Taxes”), except for any such Other Taxes attributable to an assignment or
Participation, and (iv) to pay, indemnify, defend and hold harmless each Lender,
the Arranger and the Administrative Agent and their respective directors,
officers, partners, employees, trustee, agents and Affiliates (collectively, the
“Indemnitees”) from and against any and all other liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever (including reasonable and
documented fees, disbursements and other charges of counsel incurred in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by the Borrower or any other Person, whether or not any
such Indemnitee shall be designated as a party or potential party thereto, and
any fees or expenses incurred by any Indemnitee in enforcing this indemnity),
whether direct, indirect or consequential, whether based on strict liability or
negligence, and whether based on any federal, provincial or foreign laws,
statutes, rules, regulations or guidelines (including Environmental Laws),
common law, equity, contract or otherwise that may be imposed on, incurred by or
asserted against any Indemnitee, in any manner arising out of or relating to
(A) this Agreement

 

52

--------------------------------------------------------------------------------


 

and any other agreements or documents contemplated hereby or thereby, the other
transactions contemplated hereby (including the execution, delivery,
enforcement, performance and administration of this Agreement and the breach by
the Borrower of, or default by the Borrower under, any of the provisions of this
Agreement or any Loan, or the use or proposed use of the proceeds thereof),
(B) the violation of, non-compliance with or liability under, any Environmental
Law applicable to the operations of the Borrower or any of its Subsidiaries or
applicable to any of the Real Estate, or (C) any Environmental Claim or any
Hazardous Materials relating to or arising from, directly or indirectly, any
past or present activity, operation, land ownership, possession or control, or
practice of, the Borrower or any of its Subsidiaries from time to time (all the
foregoing in this clause (iv), collectively, the “indemnified liabilities”);
provided that the Borrower shall have no obligation hereunder to any Indemnitee
with respect to indemnified liabilities arising from the gross negligence or
willful misconduct of such Indemnitee as determined by a final non-appealable
judgment of a court of competent jurisdiction and provided further that the
Borrower shall have no obligation hereunder to any Indemnitee with respect to
claims that do not involve an act or omission of the Borrower or any of its
affiliates and that is brought by the Administrative Agent, the Arranger or any
Lender against any other Lender (other than claims against any of the
Administrative Agent, the Arranger, or the Lenders or their Affiliates in their
respective capacity as the Administrative Agent, a lead arranger, a
documentation agent, a book runner, a syndication agent a documentation agent or
any similar role under this Agreement). The agreements in this Section 12.5
shall survive repayment of the Loans and all other amounts payable hereunder.

 

Each of the Lenders, the Arranger and the Administrative Agent agree that any
and all of their respective rights under this Agreement and any other agreements
contemplated hereby and thereby, including recourse for any obligation or claim
for any indemnification thereunder, is limited to recourse to the Borrower and
its assets as contemplated hereby, and none of the direct or indirect limited
partners, partners, shareholders, members of the Borrower or any of their
respective employees, directors or officers shall have any obligations or
liability, or be subject to any recourse, in respect of any such obligations or
claims hereunder or thereunder.

 

(b)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent or the Arranger under paragraph
(a) of this Section 12.5, each Lender severally agrees to pay to the
Administrative Agent or the Arranger, as the case may be, such Lender’s
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Arranger in its capacity as such.

 

12.6        Successors and Assigns; Participations and Assignments.

 

(a)           Assignments Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance

 

53

--------------------------------------------------------------------------------


 

with this Section 12.6. Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section 12.6) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)           Assignments by Lenders.

 

(i)            Assignments Generally. Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees (the
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including all or a portion of the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)          the Borrower (provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within fifteen (15) days after having
received notice thereof), provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee; and

 

(B)          the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund.

 

(ii)           Certain Conditions to Assignments.  Assignments shall be subject
to the following additional conditions:

 

(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Loans, the amount of the Loans of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 (or, if less, the aggregate principal amount of such
assigning Lender’s Loans) unless each of the Borrower and the Administrative
Agent otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

 

(B)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(C)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

54

--------------------------------------------------------------------------------


 

(D)          the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(iii)          Effectiveness of Assignments.  Subject to acceptance and
recording thereof pursuant to paragraph (b)(iv) of this Section 12.6, from and
after the effective date specified in each Assignment and Assumption the
Assignee thereunder shall be a party hereto (the “Assignment Effective Date”)
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.10, 2.11 and 12.5). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.6 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 12.6.

 

(iv)          Maintenance of Register.  The Administrative Agent, acting for
this purpose as a non-fiduciary agent of the Borrower, shall maintain at one of
its offices a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders and
principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender (but
only, in the case of a Lender, at the Administrative Agent’s office set forth
for the Administrative Agent in Section 12.2(a)(ii) and with respect to any
entry relating to such Lenders’ Commitments or Loans), at any reasonable time
and from time to time upon reasonable prior notice.

 

(v)           Acceptance of Assignments by Administrative Agent.  Upon its
receipt of a duly completed Assignment and Assumption executed by an assigning
Lender and an assignee, the assignee’s completed Administrative Questionnaire
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section 12.6 and any
written consent to such assignment required by paragraph (b) of this
Section 12.6, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.4(b), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

 

55

--------------------------------------------------------------------------------

 


 

(vi)          No Assignment to the Borrower or its Affiliates. No assignment
pursuant to this Section 12.6 shall be made to the Borrower or any of its
Affiliates.

 

(vii)         No Assignment to Natural Persons.  No assignment shall be made to
a natural person.

 

(c)           Participations.

 

(i)            Participations Generally.  Any Lender may, without the consent of
the Borrower or the Administrative Agent, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the second sentence of Section 12.1 that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.10 and 2.11 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 12.8 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a nonfiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other obligations under
this Agreement) except to the extent that such disclosure is necessary to
establish that such Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations, which disclosure
shall be made by the relevant lender directly and solely to the Internal Revenue
Service (unless otherwise required by the Internal Revenue Service). The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

(ii)           Limitations on Rights of Participants.  A Participant shall not
be entitled to receive any greater payment under Section 2.10 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless

 

56

--------------------------------------------------------------------------------


 

the sale of the participation to such Participant is made with the Borrower’s
prior written consent. No Participant shall be entitled to any benefits under
Section 5.3 unless such Participant complies with Section 5.3(c).

 

(iii)          No Participation to Natural Persons.  No participation shall be
sold to a natural person.

 

(d)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank or any other central
bank having jurisdiction over such Lender, and this Section 12.6 shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

12.7        Replacements of Lenders under Certain Circumstances.

 

If any Lender requests compensation under Section 2.10, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.3, or if any
Lender becomes a Defaulting Lender, or if any Lender is affected in the manner
described in Section 2.10(a)(iii) and as a result thereof any of the actions
described in such Section is required to be taken, then the Borrower may, at its
sole expense and effort upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 12.6) all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) no Default or Event of Default shall have
occurred and be continuing at the time of such assignment, (ii) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (iii) the Borrower shall have paid
the Administrative Agent the assignment fee specified in Section 12.6, (iv) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts), (v) in the case of any such assignment resulting
from payments required to be made pursuant to Section 2.10 or a claim for
compensation under Section 2.11, such assignment will result in a reduction in
such compensation or payments and (vi) such assignment does not conflict with
applicable law.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

12.8        Adjustments; Set-off.

 

(a)           If any Defaulting Lender shall fail to make any payment required
to be made by it pursuant to Section 2.4(b), 12.5(b) or 12.8(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply for the benefit of the Administrative Agent or any
Lender any amounts thereafter received by the Administrative

 

57

--------------------------------------------------------------------------------


 

Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid, and/or
(ii) hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender under such
Sections; in the case of each of (i) and (ii) above, in any order as determined
by the Administrative Agent in its discretion.

 

(b)           After the occurrence and during the continuance of an Event of
Default, in addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such set-off and application.

 

(c)           If any Finance Party shall obtain any payment or other recovery
(whether voluntary, involuntary, by application of setoff or otherwise) on
account of any Credit Event (other than pursuant to the terms of Section 2.10,
2.11 or 5.3) in excess of its pro rata share of payments obtained by all Finance
Parties, such Finance Party shall purchase from the other Finance Parties such
participations in Credit Events made by them as shall be necessary to cause such
purchasing Finance Party to share the excess payment or other recovery ratably
(to the extent such other Finance Parties were entitled to receive a portion of
such payment or recovery) with each of them; provided that if all or any portion
of the excess payment or other recovery is thereafter recovered from such
purchasing Finance Party, the purchase shall be rescinded and each Finance Party
which has sold a participation to the purchasing Finance Party shall repay to
the purchasing Finance Party the purchase price to the ratable extent of such
recovery together with an amount equal to such selling Finance Party’s ratable
share (according to the proportion of (a) the amount of such selling Finance
Party’s required repayment to the purchasing Finance Party to (b) total amount
so recovered from the purchasing Finance Party) of any interest or other amount
paid or payable by the purchasing Finance Party in respect of the total amount
so recovered. The Borrower agrees that any Finance Party purchasing a
participation from another Finance Party pursuant to this Section 12.8 may, to
the fullest extent permitted by law, exercise all its rights of payment
(including pursuant to clause (b) above) with respect to such participation as
fully as if such Finance Party were the direct creditor of the Borrower in the
amount of such participation. If under any applicable bankruptcy, insolvency or
other similar law any Finance Party receives a secured claim in lieu of a setoff
to which this Section 12.8 applies, such Finance Party shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Lenders entitled under this Section 12.8 to
share in the benefits of any recovery on such secured claim.

 

58

--------------------------------------------------------------------------------


 

12.9        Marshalling; Payments Set Aside.

 

Neither the Administrative Agent nor any Lender shall be under any obligation to
marshal any assets in favor of the Borrower or any other party or against or in
payment of any or all of the Borrower’s obligations hereunder. To the extent
that the Borrower makes a payment or payments to the Administrative Agent or
Lenders (or to the Administrative Agent for the benefit of Lenders), or the
Administrative Agent or Lenders enforce any security interests or exercise their
rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other
provincial, state or federal law, common law or any equitable cause, then, to
the extent of such recovery, the obligation or part thereof originally intended
to be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.

 

12.10      Counterparts.

 

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by facsimile transmission),
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

12.11      Severability.

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

12.12      Integration.

 

This Agreement represents the agreement of the Borrower, the Administrative
Agent and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to subject matter hereof not expressly set forth or
referred to herein.

 

12.13      Governing Law.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK AND THE LAWS OF THE UNITED STATES APPLICABLE THEREIN
(EXCLUDING ANY CONFLICT OF LAWS RULE OR PRINCIPLE WHICH MIGHT REFER SUCH
CONSTRUCTION TO THE LAWS OF ANOTHER JURISDICTION).

 

59

--------------------------------------------------------------------------------


 

12.14      Submission to Jurisdiction; Waivers.

 

The Borrower hereby irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive jurisdiction of the courts of the
State of New York or of the United States for the Southern District of New York,
and any appellate court from any thereof, in each case which are located in the
Borough of Manhattan in the county of New York;

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected in accordance with the local rules of civil procedure or by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to the Borrower at its address set forth
in Section 12.2 or at such other address of which the Administrative Agent shall
have been notified pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 12.14 any special, exemplary, punitive or consequential damages.

 

12.15      Acknowledgements.

 

The Borrower hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement;

 

(b)           neither the Administrative Agent nor any Lender (in any capacity)
has any fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement, and the relationship between Administrative
Agent and Lenders, on one hand, and the Borrower, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

 

(c)           no joint venture is created hereby or otherwise exists by virtue
of the transactions contemplated hereby among the Lenders or among the Borrower
and the Lenders.

 

12.16      Waivers of Jury Trial.

 

THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN

 

60

--------------------------------------------------------------------------------


 

ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

12.17      Confidentiality.

 

The Administrative Agent and each Lender shall hold all non-public information
furnished by or on behalf of the Borrower in connection with such Lender’s
evaluation of whether to become a Lender hereunder or obtained by such Lender or
the Administrative Agent pursuant to the requirements of this Agreement
(“Confidential Information”), in accordance with its customary procedure for
handling confidential information of this nature and (in the case of a Lender
that is a bank) in accordance with safe and sound banking practices and in any
event may make disclosure (i) to any other party hereto, (ii) with the consent
of the Borrower, (iii) as required or requested by any Governmental Authority,
representatives thereof or any nationally recognized rating agency that requires
access to information about such Lender’s investment portfolio in connection
with ratings issued with respect to such Lender, (iv) pursuant to legal process,
(v) in connection with the exercise of any remedies hereunder, (vi) subject to
the proviso of the last sentence of this Section 12.17, to any prospective
Assignees or Participants or to prospective direct or indirect contractual
counterparties in swap agreements to be entered into in connection with Loans
made hereunder or (vii) to such Lender’s or the Administrative Agent’s lawyers,
professional advisors or independent auditors or Affiliates and to their
respective officers, directors, partners, members, employees, legal counsel,
independent auditors and other advisors, experts or agents who need to know such
information and on a confidential basis; provided that, unless specifically
prohibited by applicable law or court order, each Lender and the Administrative
Agent shall to the extent practicable notify the Borrower of any request by any
governmental agency or representative thereof (other than any such request in
connection with an examination of the financial condition or regulatory
compliance of such Lender by such Governmental Authority or in connection with
ratings by such rating agency with respect to such Lender) for disclosure of any
such non-public information prior to disclosure of such information, and
provided further that in no event shall any Lender or the Administrative Agent
be obligated or required to return any materials furnished by the Borrower or
any Subsidiary of the Borrower. In addition, each Agent and each Lender may
disclose the existence of this Agreement and customary information about this
Agreement to service providers to the Administrative Agent and the Lenders in
connection with the administration and management of this Agreement. Each Lender
and the Administrative Agent agrees that it will not provide to prospective
Assignees or Participants or to prospective direct or indirect contractual
counterparties in swap agreements to be entered into in connection with Loans
made hereunder any of the Confidential Information unless such Person shall have
previously executed a Confidentiality Agreement substantially in the form
prescribed from time to time by the Loan Sales and Trading Association.

 

12.18      Treatment of Loans.

 

(a)           The Borrower does not intend to treat the Loans and related
transactions as being a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4). In the event the Borrower determines to take any
action inconsistent with such intention, it will promptly notify the
Administrative Agent thereof.

 

61

--------------------------------------------------------------------------------


 

(b)           The Borrower acknowledges that the Administrative Agent and one or
more of the Lenders may treat its Loans as part of a transaction that is subject
to Treasury Regulation Section 1.6011-4 or Section 301.6112-1, and the
Administrative Agent and such Lender or Lenders, as applicable, may file such
IRS forms or maintain such lists and other records as they may determine is
required by such Treasury Regulations.

 

12.19      USA Patriot Act.

 

Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)), such Lender may be required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with said Act.

 

12.20      No Fiduciary Duty.

 

The Administrative Agent, the Arranger, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Borrower and its affiliates.
The Borrower agrees that nothing in this Agreement or otherwise shall be deemed
to create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between the Lenders and the Borrower, its stockholders or its
affiliates. The Borrower acknowledges and agrees that (i) the transactions
contemplated by this Agreement are arm’s-length commercial transactions between
the Lenders, on the one hand, and the Borrower, on the other, (ii) in connection
therewith and with the process leading to such transaction each of the Lenders
is acting solely as a principal and not the agent or fiduciary of the Borrower,
its management, stockholders, creditors or any other person, (iii) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower with
respect to the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Lender or any of its affiliates has advised or is
currently advising the Borrower on other matters) or any other obligation to the
Borrower except the obligations expressly set forth in this Agreement and
(iv) the Borrower has consulted its own legal and financial advisors to the
extent it deemed appropriate. The Borrower further acknowledges and agrees that
it is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it shall
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.

 

[Remainder of page intentionally left blank]

 

62

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

 

 

MICHIGAN ELECTRIC TRANSMISSION COMPANY, LLC,

 

as the Borrower

 

 

 

By: ITC Holdings Corp., its sole manager

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Michigan Electric Transmission Company, LLC Term Loan Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as Administrative Agent and a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Michigan Electric Transmission Company, LLC Term Loan Credit
Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I
COMMITMENTS

 

LENDER

 

ADDRESS FOR NOTICES

 

COMMITMENT

 

COMMITMENT
PERCENTAGE

 

 

 

 

 

 

 

 

 

Goldman Sachs Bank USA

 

Goldman Sachs Bank USA
c/o Goldman, Sachs & Co.
30 Hudson Street, 36th Floor
Jersey City, NJ 07302
Attention: SBD Operations
Email: gsd.link@gs.com and ficc-
sbdagency-
nydallas@ny.email.gs.com

 

with copy to:



Goldman Sachs Bank USA
200 West Street
New York, New York 10282-2198
Attention: Michelle Latzoni and
Jerry Smay

 

$

50,000,000.00

 

100.00

%

 

 

 

 

 

 

 

 

 

 

Total amount

 

$

50,000,000.00

 

100

%

 

--------------------------------------------------------------------------------


 

SCHEDULE II
ENVIRONMENTAL MATTERS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE III
PENSION AND WELFARE MATTERS

 

Michigan Electric Transmission Company Postretirement Welfare Plan as described
in Note 11 to the financial statements of ITC Holdings Corp. set forth in the
form 10-K of ITC Holdings Corp. for the period ending December 31, 2012.

 

--------------------------------------------------------------------------------


 

SCHEDULE IV
OUTSTANDING LIENS ON CLOSING DATE

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Notice of Borrowing

 

NOTICE OF BORROWING

 

TO:                           Goldman Sachs Bank USA
c/o Goldman, Sachs & Co.
30 Hudson Street, 36th Floor
Jersey City, NJ 07302
Attention: SBD Operations
Email: gsd.link@gs.com  and  ficc-sbdagency-nydallas@ny.email.gs.com

 

with copy to:

 

Goldman Sachs Bank USA

200 West Street

New York, New York  10282-2198

Attention: Michelle Latzoni and Jerry Smay

 

Pursuant to the Term Loan Credit Agreement, dated as of  January 31, 2014 (as
the same may be amended, modified, supplemented, restated or replaced from time
to time, the “Term Loan Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), among Michigan
Electric Transmission Company, LLC, a Michigan limited liability company (the
“Borrower”), the various financial institutions and other persons from time to
time referred to as “Lenders” in the Term Loan Credit Agreement, and Goldman
Sachs Bank USA, as the Administrative Agent, this represents the Borrower’s
request to borrow as follows:

 

Loan:

 

1.                                      Date of borrowing:

 

2.                                      Amount of borrowing:

 

3.                                     
Lender(s):                                      Lenders, in accordance with
their Commitments under the Term Loan Credit Agreement

 

4.                                      Interest rate option:

Type:

Tenor:

 

Please wire transfer the proceeds of the Borrowing in accordance with the funds
flow memorandum delivered under separate cover.

 

--------------------------------------------------------------------------------


 

The undersigned officer, to the best of his or her knowledge, in his or her
capacity as an officer of the sole manager of the Borrower certifies that:

 

(i)                                     All representations and warranties made
by the Borrower contained in the Term Loan Credit Agreement are true and correct
in all material respects (or in all respects if the applicable representation or
warranty is qualified by materiality or Material Adverse Effect) with the same
effect as though such representations and warranties had been made on and as of
the date hereof (except where such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties are
true and correct in all material respects (or in all respects if the applicable
representation or warranty is qualified by materiality or Material Adverse
Effect) as of such earlier date); and

 

(ii)                                  No event has occurred and is continuing or
would result from the consummation of the Borrowing contemplated hereby that
would constitute a Default or an Event of Default.

 

Dated:

 

 

MICHIGAN ELECTRIC TRANSMISSION
COMPANY, LLC,

 

as the Borrower

 

 

 

By: ITC Holdings Corp., its sole manager

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Notice of Continuation

 

TO:                           Goldman Sachs Bank USA
c/o Goldman, Sachs & Co.
30 Hudson Street, 36th Floor
Jersey City, NJ 07302
Attention: SBD Operations
Email: gsd.link@gs.com  and  ficc-sbdagency-nydallas@ny.email.gs.com

 

with copy to:

 

Goldman Sachs Bank USA

200 West Street

New York, New York  10282-2198

Attention: Michelle Latzoni and Jerry Smay

 

Pursuant to the Term Loan Credit Agreement, dated as of  January 31, 2014 (as
the same may be amended, modified, supplemented, restated or replaced from time
to time, the “Term Loan Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), among Michigan
Electric Transmission Company, LLC, a Michigan limited liability company (the
“Borrower”), the various financial institutions and other persons from time to
time referred to as “Lenders” in the Term Loan Credit Agreement, and Goldman
Sachs Bank USA, as the Administrative Agent, this represents the Borrower’s
request to continue Loans as follows:

 

1.                                      Date of continuation or conversion:

 

                                   ,             

 

2.                                      Amount of Loans being continued or
converted:

 

$                                                   

 

3.                                      Nature of continuation or conversion:

 

                          a.                          Conversion of a LIBOR Loan
as an ABR Loan
                          b.                          Conversion of an ABR Loan
as a LIBOR Loan
                          c.                           Continuation (rollover)
of LIBOR Loans as LIBOR Loans

 

4.                                      If Loans are being continued as or
converted into LIBOR Loans, the duration of the new LIBOR Period that commences
on the continuation or conversion date:

 

                   month(s)

 

Dated:

 

 

 

 

MICHIGAN ELECTRIC TRANSMISSION

 

COMPANY, LLC,

 

as the Borrower

 

--------------------------------------------------------------------------------


 

 

By: ITC Holdings Corp., its sole manager

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Form of Prepayment Notice

 

TO:                           Goldman Sachs Bank USA
c/o Goldman, Sachs & Co.
30 Hudson Street, 36th Floor
Jersey City, NJ 07302
Attention: SBD Operations
Email: gsd.link@gs.com  and  ficc-sbdagency-nydallas@ny.email.gs.com

 

with copy to:

 

Goldman Sachs Bank USA

200 West Street

New York, New York  10282-2198

Attention: Michelle Latzoni and Jerry Smay

 

Pursuant to the Term Loan Credit Agreement, dated as of  January 31, 2014 (as
the same may be amended, modified, supplemented, restated or replaced from time
to time, the “Term Loan Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), among Michigan
Electric Transmission Company, LLC, a Michigan limited liability company (the
“Borrower”), the various financial institutions and other persons from time to
time referred to as “Lenders” in the Term Loan Credit Agreement, and Goldman
Sachs Bank USA, as the Administrative Agent, this represents the Borrower’s
request to continue Loans as follows:

 

This Prepayment Notice is delivered to you pursuant to Section 5.1(b) of the
Term Loan Credit Agreement.  The Borrower hereby gives notice of a prepayment of
Loans as follows:

 

1.                                      (select Type(s) of Loans)

 

o ABR Loans in the aggregate principal amount of $                .

 

o LIBOR Loans with a LIBOR Period ending             , 201    in the aggregate
principal amount of $                .

 

2.                                      On                     , 201    (a
Business Day).

 

This Prepayment Notice and prepayment contemplated hereby comply with the
Agreement, including Section 5.2 of the Term Loan Credit Agreement.

 

 

MICHIGAN ELECTRIC TRANSMISSION
COMPANY, LLC,

 

as the Borrower

 

 

 

By: ITC Holdings Corp., its sole manager

 

--------------------------------------------------------------------------------


 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Form of Closing Date Certificate

 

CLOSING DATE CERTIFICATE

 

MICHIGAN ELECTRIC TRANSMISSION COMPANY, LLC

 

TO:                         The Lenders and the Administrative Agent (each, as
defined below)

 

RE:                          Term Loan Credit Agreement, dated as of 
January 31, 2014 (as the same may be amended, modified, supplemented, restated
or replaced from time to time, the “Term Loan Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), among Michigan Electric Transmission Company, LLC, a Michigan limited
liability company (the “Borrower”), the various financial institutions and other
persons from time to time referred to as “Lenders” in the Term Loan Credit
Agreement, and Goldman Sachs Bank USA, as the Administrative Agent.

 

I, the undersigned, an Authorized Officer of  the sole manager of the Borrower,
hereby certify to the best of my knowledge, information and belief, for and on
behalf of the Borrower, and not in my personal capacity, in connection with the
initial Borrowing on this date under the Term Loan Credit Agreement, that:

 

1.                                      the conditions precedent set forth in
the Term Loan Credit Agreement were satisfied as of the Closing Date;

 

2.                                      attached to this certificate as Schedule
A is a true and complete copy of the articles of organization of the Borrower,
together with all amendments thereto adopted through the date hereof (as
certified by the Michigan Department of Licensing and Regulatory Affairs) and as
in effect on the date hereof and the Borrower has not passed, confirmed or
consented to any amendments or variations to such articles of organization;

 

3.                                      attached to this certificate as Schedule
B is a correct and complete copy of the operating agreement, as amended, of the
Borrower and such operating agreement is in full force and effect on the date
hereof and as of the date hereof the Borrower has not passed, confirmed or
consented to any amendments or variations to such operating agreement;

 

4.                                      attached to this certificate as Schedule
C is a correct and complete copy of the approval letter from the United States
of America Federal Energy Regulatory Commission of the application pursuant to
section 204 of the Federal Power Act, which approval is in full force and effect
at the date hereof;

 

5.                                      attached to this certificate as Schedule
D is a true and complete copy of the resolutions duly adopted by the sole
manager of the Borrower on December 11, 2013 and January 29, 2014, approving and
authorizing the execution, delivery and performance of the Term Loan Credit
Agreement and the transactions contemplated thereby. Such resolutions have not
been amended, modified, revoked or rescinded since the date of adoption thereof,
are

 

--------------------------------------------------------------------------------


 

in full force and effect on the date hereof and are the only resolutions that
have been adopted by the sole manager of the Borrower with respect to the
subject matter thereof;

 

6.                                      the following persons whose names appear
on Schedule E attached hereto are duly elected or appointed officers of the sole
manager of the Borrower occupying the offices set forth opposite their
respective names on Schedule E, and the signature set forth opposite their
respective names are their true and genuine signatures, and each of such
officers is duly authorized to execute and deliver the Term Loan Credit
Agreement on behalf of the Borrower and each of the related documents to which
it is a party and any other agreement, instrument or document to be delivered by
the Borrower pursuant to the Term Loan Credit Agreement; and

 

7.                                      the law firms of Simpson Thacher &
Bartlett LLP and Dykema Gossett PLLC are entitled to rely on this Closing
Certificate in connection with their legal opinions to be delivered as of the
date hereof in connection with the Term Loan Credit Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have signed this Certificate this        day of
                , 2014.

 

 

 

 

 

Name:

Wendy A. McIntyre

 

Title:

Vice President, Secretary and

 

General Counsel — Enterprise Operations

 

I, Rejji P. Hayes, Vice President, Finance and Treasurer of the Borrower’s sole
manager, DO HEREBY CERTIFY that Wendy A. McIntyre has been duly elected (or
appointed) and has duly qualified as, and on this day is, the Vice President,
Secretary and General Counsel — Enterprise Operations of the Borrower’s sole
manager, and the signature above is her genuine signature.

 

 

 

 

 

Name:

Rejji P. Hayes

 

Title:

Vice President, Finance and Treasurer

 

--------------------------------------------------------------------------------


 

Schedule A

 

Articles of Organization

 

[See Attached]

 

--------------------------------------------------------------------------------


 

Schedule B

 

Operating Agreement

 

[See Attached]

 

--------------------------------------------------------------------------------


 

Schedule C

 

Approval Letter

 

[See Attached]

 

--------------------------------------------------------------------------------


 

Schedule D

 

Resolutions

 

[See Attached]

 

--------------------------------------------------------------------------------


 

Schedule E

 

Incumbency

 

 

Cameron M. Bready,

 

Executive Vice President

 

and Chief Financial Officer

 

 

 

 

 

Rejji P. Hayes,

 

Vice President, Finance and Treasurer

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Form of Compliance Certificate

 

MICHIGAN ELECTRIC TRANSMISSION COMPANY, LLC

 

TO:        The Lenders and the Administrative Agent

 

The undersigned, an Authorized Officer of the sole manager of Michigan Electric
Transmission Company, LLC (the “Borrower”), in such capacity and not personally,
hereby certifies to the best of my knowledge, information and belief that:

 

1.                                      I am the duly appointed
                                                                                              
of ITC Holdings Corp., the sole manager of the Borrower named in the Term Loan
Credit Agreement, dated as of  January 31, 2014 (as the same may be amended,
modified, supplemented, restated or replaced from time to time, the “Term Loan
Credit Agreement”), among Michigan Electric Transmission Company, LLC, a
Michigan limited liability company (the “Borrower”), the various financial
institutions and other persons from time to time referred to as “Lenders” in the
Term Loan Credit Agreement, and Goldman Sachs Bank USA, as the Administrative
Agent and as such I am providing this certificate for and on behalf of the
Borrower pursuant to Section 8.1(c) of the Term Loan Credit Agreement. Unless
the context otherwise requires, capitalized terms in the Term Loan Credit
Agreement which appear herein without definitions shall have the meanings
ascribed thereto in the Term Loan Credit Agreement.

 

2.                                      I am familiar with and have examined the
provisions of the Term Loan Credit Agreement including those of Articles 7, 8, 9
and 10 therein and have reviewed and am familiar with the contents of this
certificate.

 

3.                                      Delivered herewith are the financial
statements required to be delivered pursuant to Section 8.1[(a)] [(b)] of the
Term Loan Credit Agreement.

 

4.                                     No Default or Event of Default has
occurred and is continuing as of the date hereof [or if any Default or Event of
Default does exist, specify the nature and extent thereof].

 

5.                                      As of the last day of the fiscal quarter
ending                 , the financial ratio referred to in Section 9.4 of the
Term Loan Credit Agreement is         :         and was calculated as set forth
in Schedule I.

 

Dated this day of                   ,           .

 

 

 

[Name and Title]

 

 

--------------------------------------------------------------------------------


 

Schedule I

 

Michigan Electric Transmission Company, LLC

 

Debt to Capitalization Ratio(1)

 

1. Total Debt as of the last day of the fiscal quarter ending                   

 

$

 

 

2. Total Capitalization as of the last day of the fiscal quarter ending
                  

 

 

 

(a)           Total Debt

 

$

 

 

(b)           Total stockholders’ equity of the Borrower

 

$

 

 

(c)           Total Capitalization: The sum of Items 2(a) and 2(b)

 

$

 

 

3.             DEBT TO CAPITALIZATION RATIO: the ratio of Item 1 to Item 2

 

 

%

4. Maximum Debt to Capitalization Ratio allowed

 

65

%

5. In compliance

 

YES/NO

 

 

--------------------------------------------------------------------------------

(1)  Financial covenants shall be calculated (i) without giving effect to any
election by the Borrower or any of its subsidiaries to value any of its
indebtedness or liabilities at “fair value” pursuant to Accounting Standards
Codification 825-10-25 (formerly referred to as Statement of Financial
Accounting Standards 159) or any other accounting standards codification or
financial accounting standard having a similar result or effect, (ii) without
giving effect to any treatment of indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 to value any such
indebtedness in a reduced or bifurcated manner as described therein, and such
indebtedness shall at all times be valued at the full stated principal amount
thereof and (iii) without giving effect to any changes in GAAP occurring after
the Closing Date, the effect of which would be to cause leases in effect as of
March 31, 2013 and treated as operating leases under GAAP as of March 31, 2013
to be reclassified as capital leases under GAAP, provided that this clause
(iii) shall only apply to the extent of the lesser of (x) the actual annual
amount of such operating leases and (y) $500,000 annually (and any excess in
excess of such minimum amount shall be included as capital leases).

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Form of Assignment and Assumption

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and other rights of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

 

[an Affiliate/Approved Fund of [identify Lender]]

 

 

 

 

 

3.

 

Borrower:

 

Michigan Electric Transmission Company, LLC, a Michigan limited liability
company

 

 

 

 

 

4.

 

Administrative Agent:

 

Goldman Sachs Bank USA

 

 

 

 

 

5.

 

Credit Agreement:

 

The Term Loan Credit Agreement dated as of January 31, 2014 among Borrower, the
various financial institutions and other

 

--------------------------------------------------------------------------------


 

 

 

 

 

persons from time to time referred to as “Lenders”, and Goldman Sachs Bank USA,
as the Administrative Agent

6.

 

Assigned Interest:

 

 

 

Facility Assigned

 

Aggregate Amount of
Loans for all Lenders

 

Amount of
Loans Assigned

 

Percentage Assigned
of Loans (2)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                                    , 201   [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the other Credit Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Name:

 

Title:

 

[Consented to and](3) Accepted:

 

GOLDMAN SACHS BANK USA, as

--------------------------------------------------------------------------------

(2)  Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.

 

(3) To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

[Consented to:](4)

 

MICHIGAN ELECTRIC TRANSMISSION COMPANY, LLC,

as the Borrower

 

By:

ITC Holdings Corp., its sole manager

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

(4)  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

--------------------------------------------------------------------------------


 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1          Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other loan document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
loan documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any loan document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any loan document.

 

1.2.         Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.1(i) thereof,
as applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Non-U.S.
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the loan documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
loan documents are required to be performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

--------------------------------------------------------------------------------


 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by facsimile shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------